                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


ANGELO LEE CLARK,                             :
                                              :
                            Plaintiff,        :
                                              :
       v.                                     :   C. A. No. 17-66-RGA-MPT
                                              :
ROBERT COUPE, ET AL.,                         :
                                              :
                            Defendants.       :



                          REPORT AND RECOMMENDATION

I.     INTRODUCTION

       On January 12, 2018, Angelo Lee Clark (“Clark” or “plaintiff”) filed a first

amended complaint (“FAC”) alleging Robert M. Coupe (“Coupe”), Perry Phelps

(“Phelps”), Dana Metzger (“Metzger”), David Pierce (“Pierce”), Major Jeffrey Carrothers

(“Carrothers”), Captain Bruce Burton (“Burton”), Captain Marcello Rispoli (“Rispoli”),

Captain Ronald Willey (“Willey”), Dr. William Ray Lynch (“Lynch”), Dr. Paola Muñoz

(“Muñoz”), Dr. David Yunis (“Yunis”), Rhonda Montgomery (“Montgomery”), Susan

Mumford (“Mumford”), and Stephanie D. Johnson (“Johnson”) (collectively,

“defendants”) violated his rights under the First, Fifth, and Eighth Amendments of the

United States Constitution as applied through the Due Process Clause of the

Fourteenth Amendment.1

       1
        D.I. 29 at ¶ 2. Clark initiated this action with the filing of a pro se complaint on
January 23, 2017. D.I. 1. Coupe, Phelps, Metzger, Pierce, Carrothers, Burton, Rispoli,
and Willey are all either current or former employees of the Delaware Department of
Correction (“DOC”) and are collectively referred to as the “DOC Defendants.” D.I. 29 at
¶ 34. The FAC identifies defendant Captain Ronald Willey’s last name as “Willy”; his
      Currently before the court are the DOC Defendants’ and the Medical Defendants’

motions to dismiss pursuant to FED. R. CIV. P. 12(b)(6).2

II.   FACTUAL BACKGROUND3

      Clark seeks damages and injunctive relief for his cruel and unusual punishment

in Delaware prisons, claiming defendants’ conduct violates his rights under the First,

Fifth, and Eighth Amendments of the United States Constitution, as applied through the

Due Process Clause of the Fourteenth Amendment.4




counsel identifies that defendant’s last name as “Willey.” See, e.g., D.I. 33 at 1. Lynch,
Muñoz, Yunis, Montgomery, Mumford, and Johnson are medical care and mental health
providers at JTVCC and are collectively referred to as the “Medical Defendants”. D.I. 29
at ¶ 35. The FAC incorrectly identifies defendant Dr. William Ray Lynch’s first name as
Edward. Id. at ¶ 28; D.I. 35 at 1 n.2.
        2
          D.I. 32 & D.I. 34, respectively. Briefing on the DOC Defendants’ motion is
found at D.I. 33, D.I. 38, and D.I. 43. Briefing on the Medical Defendants’ motion is
found at D.I. 35, D.I. 37, and D.I. 40.
        3
          This factual background is taken from the FAC. Factual allegations in the FAC
specific to Clark’s claims against the DOC Defendants and the Medical Defendants are
recited, and/or reiterated, in the court’s discussion of the motions submitted by each
group of defendants.
        4
          Id. at ¶¶ 1-2. The FAC recites the alleged violations in four counts. Count I
(Placement in the SHU) and Count II (Grossly Inadequate Medical Care) allege
Violation of the Eighth Amendment as applied through the Due Process Clause of the
Fourteen Amendment. Id. at ¶¶ 110-22. Count III (Retaliation) alleges Violation of the
First and Fifth Amendments (pursuant to 42 U.S.C. § 1983) as applied through the Due
Process Clause of the Fourteenth Amendment. Id., Count III at ¶¶ 1-2. Count IV
(Procedural Due Process Violation for Placement in Solitary Confinement without Due
Process (DOC Defendants)) alleges Violation of the Fifth and Fourteenth Amendments
(pursuant to 42 U.S.C. § 1983). Id., Count IV at ¶¶ 3-6. Counts III and IV appear to be
misnumbered. The court cites allegations in those counts as D.I. 29, Count III at
¶¶ ___, and D.I. 29, Count IV at ¶¶ ___. Count II is specifically directed against the
Medical Defendants. Count IV is specifically alleged against the DOC Defendants.
Counts I and III recite allegations against “Defendants” without specifying which
individuals identified in the FAC as members of the DOC Defendants or Medical
Defendants as committing the alleged violations.

                                            2
       Clark is incarcerated at James T. Vaughn Correctional Center (“JTVCC”).5 He

has been diagnosed with serious mental illness (“SMI”), including manic depression and

paranoid schizophrenia, for which he has been treated since at least 2006 while

incarcerated in DOC facilities.6 During the past few years, in retaliation for Clark’s SMI,

loud voice, or minor rule infractions, Clark was frequently placed in solitary confinement

in JTVCC’s segregated housing unit (“SHU”; also referred to herein as “solitary

confinement” or “restrictive housing”) with no due process and without receiving proper

medical and mental health treatment for his serious medical and mental health needs.7

While in the SHU, Clark was deprived of any meaningful mental health treatment and

given medications the mental health staff knew caused serious allergic reactions and

increased hallucinations.8 He was treated infrequently by a mental health provider,

going weeks and months without any medical healthcare provider interaction and no

mental health counseling.9

       SMI prisoners in the SHU are completely isolated and denied adequate medical

and mental health care.10 The SHU consists of extremely small cells where prisoners

are confined for twenty-four hours a day, except for one hour every other day when they

are permitted out of their cells.11 The doors of the SHU cells are essentially solid, with a




       5
        Id. at ¶¶ 1, 3. Clark has been in the custody of the DOC since 2004 and is
scheduled for release in 2019. Id. at ¶¶ 19, 109.
      6
        Id. at ¶¶ 1, 5.
      7
        Id. at ¶ 1.
      8
        Id. at ¶ 9.
      9
        Id.
      10
         Id. at ¶ 4.
      11
         Id.

                                             3
single four-inch-wide window.12 Correctional officers deliver meals to prisoners by

sliding food through slots in the doors that are opened briefly for that purpose.13 Lights

are on for all but approximately six hours per day, and few visitors or phone calls are

permitted, among other privilege limitations.14 Research studying solitary confinement

shows these types of conditions can cause psychological harm and even brain

shrinkage, which can occur within a few days.15 That research concluded fifteen days is

the “outer bounds” of what is tolerable.16

       Clark was housed in solitary confinement at JTVCC for nearly six months in 2012

(and for various other lengthy periods prior to that), for fifteen days in 2015, and for

seven months from January to August 2016.17 As a result of frequent long term

confinement in the SHU, Clark experienced increased hallucinations, paranoia, self-

mutilation, sleeplessness, and nightmares.18 Prison officials regarded those

manifestations of disease as prison rule infractions and resulted in additional time in

solitary confinement and consequent privilege limitations.19 This created a situation

where Clark’s mental illness trapped him in a cycle of isolation and punishment which

deprived him of adequate mental health treatment and resulted in further deterioration

of his mental condition.20



       12
          Id.
       13
          Id. at ¶ 8.
       14
          Id.
       15
          Id. at ¶ 10.
       16
          Id.
       17
          Id. at ¶ 11.
       18
          Id. at ¶ 12.
       19
          Id.
       20
          Id. at ¶ 13.

                                              4
       Defendants failed to take reasonable measures to ameliorate the risk of serious

harm to Clark and instead used solitary confinement as a substitute for providing proper

mental healthcare.21 Defendants were aware of Clark’s SMI and that his placement in

solitary confinement and denial of proper health treatment would cause severe and

adverse effects.22 Defendants intentionally caused, or were deliberately indifferent to

the substantial risk of serous harm to Clark.23 Defendants’ practice of housing Clark in

the SHU as a substitute for mental health treatment inflicted severe mental and

emotional distress and exacerbated Clark’s SMI by depriving him of the opportunity to

engage in normal human interactions, which promote mental health and well being,

such as talking with or seeing others, working, participating in educational or

rehabilitative programs, or attending religious services.24

       Clark seeks damages, a declaration that defendants are violating the Eighth

Amendment of the U. S. Constitution, a permanent injunction requiring defendants to

cease violating Clark’s Eighth Amendment and Article I, Section 11 rights, and to protect

him against dangerous and unconstitutional conditions of confinement.25

III.   LEGAL STANDARDS

       In analyzing a motion to dismiss under FED. R. CIV. P. 12(b)(6), a review of Rule

8(a)(2) is necessary.

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is entitled


       21
          Id. at ¶ 14.
       22
          Id. at ¶¶ 5, 6.
       23
          Id. at ¶ 6.
       24
          Id. at ¶ 7.
       25
          Id. at ¶ 15.

                                             5
       to relief.” As the Court held in Twombly . . . , the pleading standard Rule 8
       announces does not require “detailed factual allegations,” but it demands
       more than an unadorned, the-defendant-unlawfully-harmed-me
       accusation. A pleading that offers “labels and conclusions” or “a formulaic
       recitation of the elements of a cause of action will not do.” Nor does a
       complaint suffice if it tenders “naked assertion[s]” devoid of “further factual
       enhancement.”26

Thus, to survive a motion to dismiss under Rule 12(b)(6), a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on

its face.’”27 The purpose of a Rule 12(b)(6) motion to dismiss is to test the sufficiency of

a complaint, not to resolve disputed facts or decide the merits of the case.28 “The issue

is not whether a plaintiff will ultimately prevail, but whether the claimant is entitled to

offer evidence to support the claims.”29 A motion to dismiss may be granted only if,

after, “accepting all well-pleaded allegations in the complaint as true, and viewing them

in the light most favorable to the plaintiff, plaintiff is not entitled to relief.”30

       The factual allegations must be sufficient to “raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).”31 A plaintiff is obliged “to provide the ‘grounds’ of his

‘entitle[ment] to relief’” beyond “labels and conclusions.”32 Heightened fact pleading is



       26
          Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (alteration in original) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).
       27
          Id. at 678 (citing Twombly, 550 U.S. at 570); see FED. R. CIV. P. 12(b)(6).
       28
          Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993).
       29
          In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997)
(internal quotation marks and citation omitted).
       30
          Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (internal quotation
marks and citations omitted).
       31
          Twombly, 550 U.S. at 555; see also Victaulic Co. v. Tieman, 499 F.3d 227, 234
(3d Cir. 2007).
       32
          Twombly, 550 U.S. at 555.

                                                  6
not required: rather, “enough facts to state a claim to relief that is plausible on its face”

must be alleged.33 “When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an

entitlement of relief.”34 The plausibility standard does not rise to a “probability

requirement,” but requires “more than a sheer possibility that a defendant has acted

unlawfully.”35 Unsupported allegations, “bald assertions,” and “legal conclusions” are

rejected.36 “[O]nly a complaint that states a plausible claim for relief survives a motion

to dismiss,” determination of which is a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.”37 Well-pled facts that only

infer the “mere possibility of misconduct,” do not show “‘the pleader is entitled to relief’”

under Rule 8(a)(2).38

       “To decide a motion to dismiss, courts generally consider only the allegations

contained in the complaint, exhibits attached to the complaint and matters of public

record.”39 Rule 12(d) addresses the use of materials which are outside the pleadings in


       33
          Id. at 570.
       34
          Iqbal, 556 U.S. at 679.
       35
          Id. at 678.
       36
          Id. (“Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.”); id. (“[T]he tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal
conclusions.”); id. at 681 (rejecting “bald allegations” because of “the conclusory nature”
of those allegations); see also Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d
Cir. 1997) (“[A] court need not credit a complaint's ‘bald assertions’ or ‘legal conclusions’
when deciding a motion to dismiss.”); Schuylkill Energy Res., Inc. v. Pennsylvania
Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997) (The court is “not required to
accept as true unsupported conclusions and unwarranted inferences.”).
       37
          Iqbal, 556 U.S. at 679.
       38
          Id.
       39
          Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196
(3d Cir. 1993), cert. denied, 510 U.S. 1042 (1994).

                                              7
motions to dismiss under Rule 12(b)(6). When such materials are presented, the

motion is treated as one for summary judgment. However, certain additional materials

may be considered without converting a motion to dismiss into a motion for summary

judgment. A court is not limited to the four corners of the complaint and may consider

“‘matters incorporated by reference integral to the claim, items subject to judicial notice,

matters of public record, orders [and] items appearing in the record of the case.’”40 A

plaintiff is entitled to notice and a fair opportunity to respond to any evidence the court

might consider in its review of a motion to dismiss. Where a plaintiff has such notice,

however, it is proper for the court to consider that evidence.41

       Section 1983 of the United States Code provides:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or
       other person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress, except that in any action brought against a judicial
       officer for an act or omission taken in such officer's judicial capacity,
       injunctive relief shall not be granted unless a declaratory decree was


       40
           Buck v. Hampton Tp. School Dist., 452 F.3d 256, 260 (3d Cir. 2006) (alteration
in original) (quoting 5B Charles A. Wright & Arthur R. Miller, Federal Practice &
Procedure § 1357 (3d ed. 2004)); see also Southern Cross Overseas Agencies, Inc. v.
Wah Kwong Shipping Group Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (“To resolve a
12(b)(6) motion, a court may properly look at public records, including judicial
proceedings, in addition to the allegations in the complaint.”); FED. R. EVID. 201(b) (“The
court may judicially notice a fact that is not subject to reasonable dispute because it: (1)
is generally known within the trial court's territorial jurisdiction; or (2) can be accurately
and readily determined from sources whose accuracy cannot reasonably be
questioned.”).
        41
           Cf. Pension Benefit, 998 F.2d at 1196-97 (“When a complaint relies on a
document, however, the plaintiff obviously is on notice of the contents of the document,
and the need for a chance to refute evidence is greatly diminished.”) (internal citations
omitted).

                                              8
       violated or declaratory relief was unavailable. . . .42

       To adequately plead a violation of § 1983, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual action, has violated

the Constitution.”43 Because § 1983 cases often include government actors sued in

their individual capacities, “it is particularly important . . . that the complaint make clear

exactly who is alleged to have done what to whom, to provide each individual with fair

notice as to the basis of the claims against him or her, as distinguished from collective

allegations against the state.”44

IV.    DISCUSSION

       The DOC Defendants and the Medical Defendants separately move to dismiss

Clark’s complaint pursuant to FED. R. CIV. P. 12(b)(6) for failure to state a claim upon

which relief can be granted.45

       A.     DOC Defendants’ Motion to Dismiss

       Coupe was the Commissioner of the DOC until January 2017.46 Phelps is the

Commissioner of the DOC.47 Pierce was Warden of JTVCC until February 2017.48

Metzger is Warden of JTVCC.49 At all times relevant to the FAC, Carrothers, Burton,




       42
          42 U.S.C. § 1983.
       43
          Iqbal, 550 U.S. at 676.
       44
          Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in
original) (citing Twombly, 127 S. Ct. at 1970-71 n.10).
       45
          D.I. 32; D.I. 34.
       46
          D.I. 29 at ¶ 20.
       47
          Id. at ¶ 21.
       48
          Id. at ¶ 23.
       49
          Id. at ¶ 22.

                                               9
Rispoli, and Willey were employed at JTVCC.50

       The DOC Defendants move to dismiss Clark’s complaint because: (1) plaintiff’s

demands for injunctive relief are moot; (2) plaintiff is unable to hold supervisory

defendants vicariously liable for the acts of subordinates; (3) the DOC Defendants are

entitled to qualified immunity because plaintiff has not plausibly pleaded that any of

them engaged in a violation of clearly established constitutional law; and, (4) plaintiff

fails to plausibly plead claims against any of the DOC Defendants.51

       Clark argues the DOC Defendants’ motion to dismiss should be denied because:

(1) his request for injunctive relief is not moot; (2) the DOC Defendants cannot escape

discovery because Clark is mentally ill; (3) the DOC Defendants violated clearly

established law and are not entitled to qualified immunity; and (4) the FAC pleads facts

plausibly alleging the DOC Defendants had knowledge of, and acquiesced in, the

DOC’s practice of housing Clark in solitary confinement because of his mental illness.52

       The DOC Defendants contend Clark’s demands for injunctive relief are moot.53

       Clark seeks appropriate orders to stop the alleged constitutional violations and

directing that:

       (a)    Mr. Clark shall not be confined to the SHU;

       (b)    If prison officials determine, in consultation with a medical doctor
              who evaluates Clark at the time and agrees with the officials’
              documented determination, that Clark is an immediate danger and
              needs to be segregated from the general population, and there is


       50
         Id. at ¶¶ 24-27. All DOC Defendants are alleged to be state actors for the
purposes of the Fourteenth Amendment. Id. at ¶¶ 20-27.
      51
         D.I. 33 at 7-13.
      52
         D.I. 38 at 10-20.
      53
         D.I. 33 at 13.

                                             10
             no reasonable alternative, Clark shall be placed in a facility, such as
             the Special Needs Unit (“SNU”) or the Delaware Psychiatric Center
             (“DPC”), capable of providing him with proper mental health care as
             set forth in his individual treatment plan;

      (c)    Clark shall be given mental health treatment, including regular
             counseling sessions no less than twice a month, in a private setting
             determined by a medical doctor or licensed clinical social worker to
             be conducive to mental health counseling in a manner and location
             that promotes confidentiality;

      (d)    Clark shall have an individual treatment plan that shall be
             implemented regardless of his housing;

      (e)    Clark’s individual treatment plan shall include components to
             remedy the extreme damage done to him by DOC’s cruel and
             unusual punishment of Clark, and shall include a re-entry plan to be
             implemented beginning in early 2018 to prepare Clark for
             successful reintegration into society upon his currently scheduled
             release date in 2019;

      (f)    Clark’s medications shall be evaluated by a medical doctor in
             consultation with Clark in a private setting no less than every three
             months; and

      (g)    Clark shall have no less than three hours per day outside his cell
             regardless of his housing situation.54

      Because Clark was last held in the SHU in 2016,55 and is no longer in solitary

confinement, the DOC Defendants contend any of Clark’s demands related to the

conditions within the SHU are moot.56 They also maintain changes the DOC pledged in

a settlement agreement in Community Legal Aid Society v. Coupe demonstrate Clark’s

alleged harms are not capable of repetition.57 As part of that agreement, segregated


      54
          D.I. 29 at 25 (Prayer for Relief).
      55
          Id. at ¶ 11.
       56
          D.I. 33 at 13.
       57
          Id. (citing C.A. No. 15-688-GMS (D.I. 38, 40 (the “CLASI Agreement”)). A court
may consider “items subject to judicial notice [and] matters of public record” on a motion
to dismiss. Buck v. Hampton Tp. School Dist., 452 F.3d 256, 260 (3d Cir. 2006) (citing

                                           11
housing at JTVCC is significantly less restrictive and used much more infrequently.58

Inmates will also receive additional mental health services.59 The DOC Defendants

conclude that because Clark is no longer held in SHU, coupled with the fact that the

SHU has been fundamentally changed since Clark’s last stay there, his claims for

injunctive relief against the DOC Defendants moot.60

       Clark argues the injunctive relief he seeks is not mooted by the CLASI

Agreement.61 He was not a signatory to the CLASI Agreement and was not a party to

the suit that resulted in that agreement.62 Importantly, Clark maintains he seeks

different and more specific relief than the changes in the use of restrictive housing at

JTVCC set forth in the CLASI Agreement.63

       The court determines Clark’s requested injunctive relief is not moot. The DOC



5B Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (2004)).
When a plaintiff has notice and a fair opportunity to respond to any evidence the court
might consider in its review of a motion to dismiss, it is proper for the court to consider
that evidence. Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1197 (3d Cir. 1993) (“The reason that a court must convert a motion to dismiss to
a summary judgment motion if it considers extraneous evidence submitted by the
defense is to afford the plaintiff an opportunity to respond.”), cert. denied, 510 U.S. 1042
(1994). Here, the CLASI Agreement is a matter of public record subject to judicial
notice. Clark had notice of this evidence to which he responded in his opposition to the
DOC Defendants’ motion to dismiss without objection to the court’s consideration
thereof. See D.I. 38 at 2, 16, 20. The court also notes Clark cites the CLASI
Agreement in his opposition to the Medical Defendants’ motion to dismiss. See D.I. 37
at 5-6 (listing DOC’s Policy Manual requirements concerning review, identification,
referral, assessment, and evaluation of inmate’s mental health conditions recited in the
FAC and citing the CLASI Agreement) (citing D.I. 29 at ¶ 72; D.I. 33, Ex. A, § 1).
       58
           D.I. 33 at 13.
       59
           Id.
       60
           Id.
       61
           D.I. 38 at 2, 20.
       62
           Id.
       63
           Id.

                                            12
Defendants rely on Sections 1 through 3 of the CLASI Agreement which set forth

overarching changes regarding which DOC inmates may be subject to solitary

confinement and the permissible duration of that confinement.64 Section 1 provides for

the creation of specialized units to care for the mentally ill, requires the DOC to work

with the medical provider to increase mental health staffing, and purportedly addresses

Clark’s concern about symptoms of mental illness being used to impose discipline.65

Section 2 mandates the DOC develop and implement a policy that will increase out-of-

cell time for all inmates in non-disciplinary restrictive housing by providing that non-

mentally ill inmates shall be offered 17.5 hours of unstructured recreation per week and

mentally ill inmates shall be offered 17.5 hours of unstructured recreation per week plus

additional out-of-cell time for structured therapeutic activities required under each

mentally ill inmate’s individualized mental health treatment plan.66 Section 3 limits the

use of disciplinary detention to no more than fifteen consecutive days for any single rule

violation, or any related rule violations, and requires at least fifteen days between

disciplinary detention sanctions.67

       Those provisions do not moot Clark’s requests for injunctive relief specific to his

alleged harm. Although he is not currently held in the SHU, Clark seeks an order that

he not be confined in the SHU in the future, and, if it is determined he is an immediate

danger and needs to be segregated from the general population, he be placed in a




       64
          D.I. 33 at 3 n.2.
       65
          C.A. No. 15-688-GMS (D.I. 40 at 3-7); D.I. 33 at 3 n.2.
       66
          C.A. No. 15-688-GMS (D.I. 40 at 8); D.I. 33 at 3 n.2.
       67
          C.A. No. 15-688-GMS (D.I. 40 at 10-11); D.I. 33 at 3 n.2.

                                             13
facility, such as the SNU and DPC, if there is no reasonable alternative.68 Clark also

demands that he be given mental health treatment, including regular counseling

sessions at least twice a month in a private setting that promotes confidentiality.69 He

further requests an individual treatment plan, regardless of his housing, that rectifies the

harm he suffered as a result of the DOC’s alleged cruel and unusual punishment, and

includes a re-entry plan tailored for his successful reintegration into his society upon

release.70 Finally, Clark demands his medications be evaluated in consultation with a

medical doctor in a private setting at least every three months, and he have at least

three hours per day outside his cell regardless of his housing situation.71

       Because the provisions of the CLASI Agreement cited by the DOC Defendants

do not resolve the specific issues for which Clark seeks injunctive relief, this requested

relief is not moot.72

       The court next addresses the DOC Defendants’ argument that Clark cannot hold



       68
           D.I. 29 at 25, Prayer for Relief at ¶¶ 2(a), 2(b).
       69
           Id., Prayer for Relief at ¶ 2(c).
        70
           Id., Prayer for Relief at ¶¶ 2(d), 2(e).
        71
           Id., Prayer for Relief at ¶¶ 2(f), 2(g).
        72
           In their opening brief, the DOC Defendants asserted “any demands related to
the conditions within the SHU are moot” because he is not currently housed in the SHU
and changes with respect to restrictive housing as a result of the CLASI Agreement
make his alleged harms not capable of repetition. D.I. 33 at 13. In their reply brief, they
repeat those arguments and make an entirely new argument based on the prospective
nature of the injunctive and declaratory relief he seeks. D.I. 43 at 8-9. Delaware Local
Rule 7.1.3(c)(2) recites: “[t]he party filing the opening brief shall not reserve material for
the reply brief which should have been included in a full and fair opening brief.”
Although the DOC Defendants were responding, in part, to Clark’s contention that the
relief he sought is not moot, the nature of the relief Clark sought is clear in the FAC.
The DOC Defendants should have raised the issue of the nature of the relief sought in
their opening brief and by not doing so, they deprived Clark the opportunity to respond
to this new argument.

                                             14
supervisory defendants vicariously liable for the acts of subordinates. It is well settled

that supervisory liability cannot be imposed under § 1983 on a respondeat superior

theory. “The Third Circuit has reiterated that a § 1983 claim cannot be premised upon a

theory of respondeat superior and that, in order to establish liability for deprivation of a

constitutional right, a party must show personal involvement by each defendant.”73

         Although the DOC Defendants contend the FAC makes clear that Clark’s claims

against both Coupe and Phelps (and likely Pierce and Metzger) are rooted in vicarious

liability,74 Clark denies relying on a theory of supervisory liability.75 Instead, the FAC

alleges the DOC Defendants’ knowledge of, and participation and acquiescence in, the

infliction of cruel and unusual punishment that resulted from the DOC’s well-established

policy of housing Clark in the SHU because of his SMI.76 With Clark’s averment that he

does not rely on a theory of supervisory liability, the court turns to the DOC Defendants’

argument that they are entitled to qualified immunity because Clark has not plausibly

pleaded any of them has engaged in a violation of clearly established constitutional

law.77

         Clark argues the DOC Defendants are not entitled to qualified immunity because

they violated clearly established law prohibiting: (1) housing SMI prisoners in solitary

confinement, (2) failure to provide adequate medical and mental health treatment to SMI




         73
         Rahim v. Holden, 831 F. Supp. 2d 845, 848 (D. Del. 2011) (citing Brito v.
United States Dep’t of Justice, 392 Fed. App’x 11, 14 (3d Cir. 2010)).
      74
         D.I. 33 at 10 (citing D.I. 29 at ¶ 88).
      75
         D.I. 38 at 2.
      76
         Id.
      77
         D.I. 33 at 11-13.

                                             15
prisoners housed in solitary confinement, and (3) punishing an inmate for an illness.78

       Qualified immunity “‘shield[s] [government actors] from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’”79 “Because qualified immunity

is ‘an immunity from suit rather than a mere defense to liability . . . it is effectively lost if

a case is erroneously permitted to go to trial.’”80 “[T]he ‘driving force’ behind creation of

the qualified immunity doctrine was a desire to ensure that ‘“insubstantial claims”’

against government officials [will] be resolved prior to discovery.’”81 Accordingly, the

courts “‘repeatedly have stressed the importance of resolving immunity questions at the

earliest possible stage in litigation.’”82 “Unless the plaintiff’s allegations state a claim of

violation of clearly established law, a defendant pleading qualified immunity is entitled to

dismissal before the commencement of discovery.”83


       78
           D.I. 38 at 11-12 (citing Madrid v. Gomez, 889 F. Supp. 1146, 1266-67; Estelle
v. Gamble, 429 U.S. 97, 107 (1976); Robinson v. California, 370 U.S. 660, 666-68
(1962)).
        79
           Behrens v. Pelletier, 516 U.S. 299, 305 (1996) (alterations in original) (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
        80
           Pearson v. Callahan, 555 U.S. 223, 231 (2009) (omission in original) (quoting
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).
        81
           Id. at 231-32 (second alteration in original) (quoting Anderson v. Creighton,
483 U.S. 635, 640 n.2 (1987)); see also Argueta v. United States Immigration &
Customs Enf’t, 643 F.3d 60, 73 (3d Cir. 2011) (“[T]he ‘basic thrust’ of qualified immunity
is to free officials from the concerns and burdens of litigation, including discovery.”)
(citing Iqbal, 129 S. Ct. at 1954); Thomas v. Independence Twp., 463 F.3d 285, 291 (3d
Cir. 2006) (“Because qualified immunity bestows immunity from suit, the Supreme Court
‘repeatedly ha[s] stressed the importance of resolving immunity questions at the earliest
possible stage in litigation.’”) (alteration in original) (quoting Hunter v. Bryant, 502 U.S.
224, 227 (1991) (per curiam)).
        82
           Pearson, 555 U.S. at 232 (quoting Hunter, 502 U.S. at 227).
        83
           Mitchell, 472 U.S. at 526 (citing Harlow, 457 U.S. at 818). “Factual allegations
are particularly important in a § 1983 case where qualified immunity is asserted as an
affirmative defense.” Swim v. Hendrick, No. CIV-12-480-D, 2013 WL 3992440, at *2

                                                16
       In Saucier v. Katz,84 the United States Supreme Court:

       [M]andated a two-step sequence for resolving government officials’
       qualified immunity claims. First, a court must decide whether the facts
       that a plaintiff has alleged (see FED. RULES CIV. PROC. 12(b)(6), (c)) . . .
       make out a violation of a constitutional right. Second, if the plaintiff has
       satisfied this first step, the court must decide whether the right at issue
       was “clearly established” at the time of defendant’s alleged misconduct.85

       In Pearson, the Court receded from Saucier holding that “the Saucier protocol

should not be regarded as mandatory in all cases,” noting that “[t]he procedure

sometimes results in a substantial expenditure of scarce judicial resources on difficult

questions that have no effect on the outcome of the case” such as where “it is plain that

a constitutional right is not clearly established but far from obvious whether in fact there

is such a right.”86 Pearson “held that courts may grant qualified immunity on the ground

that a purported right was not ‘clearly established’ by prior case law, without resolving

the often more difficult question whether the purported right exists at all.”87

       “‘To be clearly established, a right must be sufficiently clear that every

reasonable official would have understood that what he is doing violates that right.’”88


(W.D. Okla. Aug. 2, 2013) (citing Robbins v. Oklahoma, 519 F.3d 1242, 1249 (10th Cir.
2008)).
        84
           533 U.S. 194 (2001).
        85
           Pearson, 555 U.S. at 232 (citing Saucier, 533 U.S. at 201).
        86
           Id. at 236-37.
        87
           Reichle v. Howards, 556 U.S. 658, 664 (2012) (citing Pearson, 555 U.S. at
236); see also Camreta v. Greene, 563 U.S. 692, 705 (2011) (“If prior case law has not
clearly settled the right, and so given officials fair notice of it . . . [t]he court need never
decide whether the plaintiff’s claim, even though novel or otherwise unsettled, in fact
has merit.”); Thompson v. Howard, 679 F. App’x 177, 181-82 (3d Cir. 2017) (making its
qualified immunity determination by addressing only whether a clearly established
constitutional right existed without deciding whether the defendant’s actions violated the
plaintiff’s constitutional rights).
        88
           Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (quoting Reichle, 132 S. Ct. at
2093); see also Holman v. Walls, CIV.A. No. 86-1-JRR, 1989 WL 66636, at *9 (D. Del.

                                              17
“‘When properly applied, [qualified immunity] protects all but the plainly incompetent or

those who knowingly violate the law.’”89 Although a case directly on point is not

required, “‘existing precedent must have placed the statutory or constitutional question

beyond debate.’”90 The Court stated “to the extent that a robust consensus of cases of

persuasive authority in the Courts of Appeals could itself clearly establish the federal

right respondent alleges, City and County of San Francisco v. Sheehan [135 S. Ct.

1765, 1779 (2015)], the weight of that authority at the time of Barkes’s death suggested

that such a right did not exist.”91

       “[A]lthough what ‘constitutes a cruel and unusual punishment has not been

exactly decided,’ . . . ‘[t]he Amendment must draw its meaning from the evolving

standards of decency that mark the progress of a maturing society.’”92 A punishment

may be cruel and unusual when it “goes beyond what is necessary to achieve [a



June 13, 1989) (stating the “focus” for purposes of the court’s inquiry of the individual
defendants’ entitlement to qualified immunity is whether their actions were objectively
reasonable “‘in light of the facts and circumstances confronting them, without regard to
their underlying intent or motivation’”) (quoting Graham v. Connor, 109 S. Ct. 1865,
1867 (1989)); Thompson v. Montemuro, 383 F. Supp. 1200, 1207 (E.D. Pa. 1974)
(“‘[Q]ualified immunity is available to officers of the executive branch [depending on] the
scope of discretion and the responsibilities of the office and all the circumstances as
they reasonably appeared at the time of the action on which liability is sought to be
based. It is the existence of reasonable grounds for the belief formed at the time and in
light of all the circumstances, coupled with good faith belief, that affords basis for
qualified immunity of executive officers for acts performed in the course of official
conduct.’”) (quoting Scheuer v. Rhodes, 416 U.S. 232, 247 (1974)).
        89
           Barkes, 135 S. Ct. at 2044 (alteration in original) (quoting Ashcroft v. al-Kidd,
131 S. Ct. 2074, 2085 (2011)).
        90
           Id. (quoting al-Kidd, 563 U.S. at 2083).
        91
           Id. (second emphasis in original) (internal quotation marks omitted).
        92
           Howell v. Cataldi, 464 F.2d 272, 281-82 (3d Cir. 1972) (alteration in original)
(quoting Weems v. U.S., 217 U.S. 349, 370 (1910); Trop v. Dulles, 356 U.S. 86, 101
(1958)).

                                             18
legitimate penal] aim; that is, when a punishment is unnecessarily cruel in light of the

purpose for which it is used.”93

       The DOC Defendants maintain the FAC does not plausibly plead that any of

them engaged in a violation of clearly established law,94 however, they do not dispute

clearly established law forbids punishment for illness or deprivation of medical care.

Supreme Court precedent supports the clearly established nature of those rights. In

Robinson, the Court held a statute that made the “status” of drug addiction a criminal

offence “inflicts a cruel and unusual punishment in violation of the Fourteenth

Amendment.”95 In Estelle v. Gamble, the Court found “deliberate indifference to serious

medical needs of prisoners constitutes the unnecessary and wanton infliction of pain

proscribed by the Eighth Amendment . . . whether the indifference is manifested by

prison doctors in their response to the prisoner’s needs or by prison guards in



       93
          Cataldi, 464 F.2d at 281 (quoting Jordan v. Fitzharris, 257 F. Supp. 674, 679
(N.D. Cal. 1966) and citing Weems, 217 U.S. at 268; Robinson v. California, 370 U.S.
660, 667 (1962)).
       94
          D.I. 33 at 11; D.I. 43 at 2.
       95
          Robinson, 370 U.S. at 666-67; id. at 677 (“We would forget the teachings of the
Eighth Amendment if we allowed sickness to be made a crime and permitted sick
people to be punished for being sick. This age of enlightenment cannot tolerate such
barbarous action.”) (Douglas, J., concurring); see also Harmelin v. Michigan, 501 U.S.
957, 1023 (1991) (stating Robinson held the status of drug addiction cannot be made a
crime) (citing Robinson, 370 U.S. at 666-67); Manning v. Caldwell, 900 F.3d 139, 144
(4th Cir. 2018) (“In Robinson v. California, the Supreme Court . . . [held] that states
could not declare someone a criminal simply on account of his status.”) (citing
Robinson, 370 U.S. at 666-67); Sterling v. Borough of Minersville, 232 F.3d 190, 195
(3d Cir. 2000) (Punishing an individual based on his status would “be contrary to the
Court’s holding in Robinson . . . that the Eighth and Fourteenth Amendments forbid
punishment of status as opposed to conduct.”); cf. U.S. v. MacEwan, 445 F.3d 237, 249
n.11 (3d Cir. 2006) (stating that, unlike Robinson’s prohibition on statutes punishing the
status of being an addict, MacEwan was punished for repeatedly violating federal laws
prohibiting the receipt of child pornography).

                                            19
intentionally denying or delaying access to medical care . . . .”96 Therefore, punishment

for illness or deprivation of medical care violates clearly established law which is not

shielded by qualified immunity.97

       The DOC Defendants do, however, argue that to the extent Clark pleads a claim

against any of them with respect to his placement in the SHU, the doctrine of qualified

immunity bars that claim because it is not based on a violation of clearly established

law.98 Clark disputes this argument.99

       Clark appears to contend that housing an inmate with SMI for long periods of


       96
           429 U.S. 97, 104-05 (1976) (internal citation, quotation marks, and footnotes
omitted); id., 429 U.S. at 104 (“We . . . conclude that deliberate indifference to serious
medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain.’”)
(quoting Gregg v. Georgia, 96 S. Ct. 2909, 2925 (1976)); id. at 106 (“In order to state a
cognizable claim [of medical mistreatment under the Eighth Amendment], a prisoner
must allege acts or omissions sufficiently harmful to evidence deliberate indifference to
serious medical needs.”).
        97
           The DOC Defendants acknowledge “it is possible that [Clark’s] mental illness
and misconduct may be interrelated,” however, they suggest “the much more plausible
explanation is that [Clark] was punished for misconduct” and argue “there is no authority
that clearly establishes that an inmate with mental illness cannot be placed in restrictive
housing when he violates prison rules.” D.I. 43 at 4. The court does not read the FAC
as alleging Clark was placed in the SHU for violating prison rules; he alleges he was
placed there in retaliation for manifestations of his mental illness. See, e.g., D.I. 29,
Count III at ¶ 2 (Defendants retaliated against Clark for his “mental illness and
manifestations thereof.”); D.I. 29 at ¶ 1 (Clark was placed in the SHU “in retaliation for
[his] SMI, loud voice, or minor rule infractions . . . .”; id. at ¶¶ 37, 52 (same). It is not
proper for the court to weigh the plausibility of the DOC Defendants’ characterization of
Clark’s allegations. See Phillips v. County of Allegheny, 515 F.3d 224, 228 (3d Cir.
2008) (stating a district court deciding a FED. R. CIV. P. 12(b)(6) motion to dismiss is
“required to accept as true all factual allegations in the complaint and draw all
inferences from the facts alleged in the light most favorable to [the plaintiff]”); cf. York
Bldg. Prod. Co. v. Mumma, No. 1:10-CV-1677, 2011 WL 13214367, at *3 (M.D. Pa.
Aug. 9, 2011) (refusing to consider certain evidence on a motion to dismiss because,
inter alia, such consideration “would require a determination of its reliability and weight,
which would be inappropriate for the Court to conduct at this time”).
        98
           D.I. 33 at 11.
        99
           D.I. 38 at 10-14.

                                             20
time in solitary confinement is the clearly established law violated by the DOC

Defendants in connection with his placement in the SHU.100 Clark’s contention relies

primarily on one Supreme Court case and one district court case.101

       Clark points to the Supreme Court’s statement over a century ago that solitary

confinement of sane prisoners, let alone the mentally ill, bears “a further terror and

peculiar ma[r]k of infamy,” and that “[a] considerable number of the prisoners fell, after

even a short [solitary] confinement, into a semi-fatuous condition . . . and others

became violently insane; others, still, committed suicide.”102

       The statements in In re Medley have nothing to do with the question of whether

solitary confinement of sane, or mentally ill, prisoners constitutes cruel and unusual

punishment in violation of the Eighth Amendment.103 There, the Court considered an


       100
            Although Clark does not expressly articulate the clearly established law
purportedly violated, the court comes to its description from Clark’s statement that: “[i]t
is well-established precedent that housing an inmate without SMI for long periods of
time in solitary confinement has profound and horrific psychological effects on the
prisoner.” D.I. 38 at 11 (emphasis added). If it is “well-established” that housing a non-
mentally ill prisoner in solitary confinement for long periods of time violates a prisoner’s
rights, it follows that Clark’s position applies with greater force when a mentally ill
prisoner is subjected to the same confinement. Later in his brief, Clark provides the
somewhat more succinct statement that: “[e]xisting law clearly establishes that housing
mentally ill prisoners in solitary violates the Eighth Amendment and the ADA, and that a
prisoner cannot be punished for an illness or deprived of medical care,” conflating his
clearly-established-law arguments with regard to housing mentally ill inmates in the
SHU, punishment for illness, and deprivation of medical care. Id. at 13 (citing Estelle,
429 U.S. at 109; Robinson, 370 U.S. at 666-68; Gomez, 889 F. Supp. at 1266-67).
        101
            Id. at 11.
        102
            Id. (quoting In re Medley, 134 U.S. 160, 168, 170 (1890)).
        103
            The first quotation cited by Clark is gleaned from “the statutory history of
solitary confinement in the English law.” In re Medley, 134 U.S. at 170. The second
quotation is taken from the Court’s review of the history of solitary confinement
described in an encyclopedia. Id. at 167-68. Other courts have concluded In re Medley
does not speak to violations of the Eighth Amendment. See, e.g., Gissendaner v.
Comm’r, Ga. Dept. Corrs., 803 F.3d 565, 573 (11th Cir. 2015) (The plaintiff’s reliance on

                                            21
application for a writ of habeas corpus brought by a prisoner convicted of murder under

a statute he alleged to be an ex post facto law.104 “[T]he only question argued before us

was whether the act of April 19, 1889 . . . under which the sentence complained of was

imposed by the district court, is an ex post facto law, so as to be void under the

provision of the constitution of the United States on that subject, and, if so, in what

respect it is in violation of that constitutional provision.”105 Therefore, In re Medley fails

to support Clark’s argument that a reasonable official would have understood that

housing an inmate with SMI in solitary confinement for long periods of time is a clearly

established Eighth Amendment violation.106


In re Medley “for the proposition that uncertainty regarding one’s execution may amount
to ‘cruel and unusual punishment’ in violation of the Eighth Amendment . . . is patently
false. The issue in In re Medley had nothing to do with the Eighth Amendment.”); U.S.
v. Chandler, 996 F.2d 1073, 1096 (11th Cir. 1993) (Because the Court’s decision in In
re Medley “rested on ex post facto grounds, it provides no support for Chandler’s
argument that his current situation is cruel and unusual punishment.”); State v. Chinn,
No. 16206, 1997 WL 464736, at *1 (Ohio Ct. App. Aug. 15, 1997) (“Medley . . . involved
ex post facto legislation and not the Eighth Amendment’s prohibition against cruel and
unusual punishment.”).
        104
            In re Medley, 134 U.S. at 161-62.
        105
            Id. at 162-63.
        106
            A recent dissent from the Supreme Court’s denial of review in a death penalty
case alleging cruel and unusual punishment in violation of the Eighth Amendment tends
to support this conclusion. In Ruiz v. Texas, the plaintiff spent most of his twenty-two
years on death row in solitary confinement. 137 S. Ct. 1246, 1246 (2017) (Breyer, J.,
dissenting from denial of stay of execution of sentence of death). Justice Breyer noted
the “serious objections” to extended solitary confinement recounted in In re Medley and
that “a terrible ‘human toll’ is ‘wrought by extended terms of isolation’ and that ‘[y]ears
on end of near-total isolation exact a terrible’ psychiatric ‘price.’” Id. at 1247 (alteration
in original) (quoting In re Medley, 134 U.S. at 168; Davis v. Ayala, 135 S. Ct. 2187, 2209
(2015) (Kennedy, J., concurring)). Justice Breyer quoted Justice Kennedy’s suggestion
in Ayala, that “‘[i]n a case that present[s] the issue,’ the Court should decide whether
extended solitary confinement survives Eighth Amendment scrutiny” and stated his
belief that Ruiz was “an appropriate case to conduct that constitutional scrutiny.” Id. at
1247 (alterations in original) (quoting Ayala, 135 S. Ct. at 2210). The Court’s denial of
review in Ruiz precluded its constitutional scrutiny of a potential Eighth Amendment

                                              22
       Clark also relies on Madrid v. Gomez where, twenty-three years ago, the United

States District Court for the Northern District of California found housing SMI prisoners

in solitary confinement violates the Eighth Amendment.107 The Gomez court stated, for

inmates with SMI, “placing them in the SHU is the mental equivalent of putting an

asthmatic in a place with little air to breathe. The risk is high enough, and the

consequences serious enough, that we have no hesitancy in finding that the risk is

plainly ‘unreasonable.’”108

       [S]ubjecting individuals to conditions that are “very likely” to render them
       psychotic or otherwise inflict a serious mental illness or seriously
       exacerbate an existing mental illness can not be squared with evolving
       standards of humanity or decency, especially when certain aspects of
       those conditions appear to bear little relation to security concerns. A risk
       this grave–this shocking and indecent–simply has no place in civilized
       society.109

       Apart from the Supreme Court having not clearly established the right Clark

posits, and the absence of any persuasive authority in the courts of appeals–much less

a robust consensus among those courts on the issue–the single district court case cited

by Clark does not address the question of whether housing SMI prisoners in solitary

confinement is a clearly established violation the Eighth Amendment.110

       The Gomez opinion never recites the phrase “qualified immunity” and does not



violation by extended solitary confinement and, therefore, left the question open.
        107
            D.I. 38 at 11 (citing 889 F. Supp. 1146, 1266 (N.D. Cal. 1995) (confining SMI
inmates to solitary confinement constitutes cruel and unusual punishment)).
        108
            Gomez, 889 F. Supp. at 1265 (citing Helling v. McKinney, 113 S. Ct. 2475,
2481 (1993)).
        109
            Id. at 1266.
        110
            Both quotations from Gomez cited by Clark appear in a section titled “Whether
conditions in the SHU are sufficiently injurious to mental health so as to deprive inmates
of a basic necessity of life.” Id. at 1261-66.

                                            23
specifically address that doctrine. There, the court considered a class action

representing all prisoners incarcerated by the State of California Department of

Corrections at Pelican Bay State Prison in which plaintiffs’ alleged, inter alia, violations

of the First, Eighth, and Fourteenth amendments of the United States Constitution,

including violations relating to conditions of inmates held in solitary confinement.111 The

Gomez court found conditions in the implicated security housing unit violated Eighth

Amendment standards with respect to certain categories of inmates, including the

mentally ill.112 Thus, Gomez determined whether certain constitution rights of prisoners

were violated, not whether the particular right discussed was clearly established law in

the context of a qualified immunity examination.

       Likewise, the Cataldi opinion cited by Clark,113 and the Weems, Trop, Robinson,

and Jordan opinions cited therein, do not address the existence of clearly established

law in a qualified immunity determination. For instance, Cataldi’s statement that the

meaning of the Eighth Amendment’s prohibition of cruel and unusual punishment must

be drawn “‘from the evolving standards of decency that mark the progress of a maturing

society,’”114 noted the evolution of what courts considered to be a violation of the Eighth

Amendment; “‘[t]he cruel and unusual punishment clause is a nonstatic, moral precept

designed to curb treatment which offends contemporary standards of decency.’”115

       The statement in Weems that “[w]hat constitutes a cruel and unusual punishment


       111
          Id. at 1155-56.
       112
          Id. at 1261, 1265.
      113
          D.I. 38 at 10.
      114
          Howell v. Cataldi, 464 F.2d 272, 282 (3d Cir. 1972) (quoting Trop v. Dulles,
356 U.S. 86, 101 (1958)).
      115
          Id. at 280 (quoting Anderson v. Nosser, 438 F.2d 183, 190 (5th Cir. 1971)).

                                             24
has not been exactly decided” precedes a lengthy discussion of the changes in Eighth

Amendment jurisprudence.116 The Trop court’s statement that “[t]he Amendment must

draw its meaning from the evolving standards of decency that mark the progress of a

maturing society” follows a citation to Weems where the Court first declared “a

punishment of 12 years in irons at hard and painful labor imposed for the crime of

falsifying public records . . . was cruel in its excessiveness and unusual in its character”

and noted Weems’ recognition “that the words of the Amendment are not precise.”117

Similarly, Robinson addressed the bounds of what constituted cruel and unusual

punishment under the Eighth Amendment,118 and Jordan’s statement that a punishment

may be cruel and unusual when it “goes beyond what is necessary to achieve [a

legitimate penal] aim” appears in a series of citations illustrating “three general

approaches to the question” of what constitutes a cruel and unusual punishment.119

       None of those cases addressed qualified immunity and none support Clark’s

position that housing a mentally ill inmate in solitary confinement for long periods of time

violates a clearly established Eighth Amendment prohibition of cruel and unusual

punishment.120 Consequently, the DOC Defendants are entitled to qualified immunity to


       116
           Weems, 217 U.S. at 368-381.
       117
           Trop, 356 U.S. at 100-01 (citing Weems, 217 U.S. at 377).
       118
            See Robinson, 370 U.S. at 667-68.
       119
           Jordan v. Fitzharris, 257 F. Supp. 674, 679 (N.D. Cal. 1966).
       120
           To the extent that Clark also relies on various studies, standards, and
recommendations, e.g., those from the National Commission on Correctional Health
Care, the American Psychiatric Association (D.I. 29 at ¶¶ 44-45), such materials do not
demonstrate there is clearly established law concerning Clark’s placement in the SHU.
Cf. Bell v. Wolfish, 441 U.S. 520, 543 n.27 (1979) (“[W]hile the recommendations of . . .
various groups may be instructive in certain cases, they simply do not establish the
constitutional minima; rather, they establish goals recommended by the organization in
question.”); Gary H. v. Hegstrom, 831 F.2d 1430, 1433 (9th Cir. 1987) (“[T]he wholesale

                                             25
the extent that in Count I Clark alleges an Eighth Amendment violation with respect to

his placement in the SHU.

       Next, the court addresses the DOC Defendants’ contention that the FAC fails to

plausibly plead facts that distinguish conduct allegedly taken by each defendant and

how each one of the named defendants violated Clark’s constitutional rights.121

       First, however, the court addresses a novel argument Clark makes with regard to

the specificity of facts required to be alleged to support his claims against the DOC

Defendants. Although Clark maintains the FAC gives adequate notice to each

defendant of the conduct, time, place, and persons involved in the alleged constitutional

violations, he contends the specificity the DOC Defendants demand is not required by

the law and not possible for someone like Clark to plead.122

       Clark has schizophrenia and bipolar disorder.123 He maintains the DOC

Defendants’ conduct in housing him in solitary confinement for extended periods of time

further exacerbated his already serious mental illness.124 He declares it is not legally

required or reasonable that a mentally ill plaintiff like Clark recall with exacting detail the

dates and times of events that occurred while he was in solitary confinement.125



adoption of various professional associations' concepts for model institutions as if they
were constitutionally mandated was unwarranted. In [Hoptowit,] we held that it was
error for the court to constitutionalize the standards of the American Medical Association
and the American Public Health Association.”) (citing Hoptowit v. Ray, 682 F.2d 1237,
1253 (9th Cir. 1982)).
        121
            D.I. 33 at 7-9.
        122
            D.I. 38 at 18.
        123
            Id.; id. at 2 (citing D.I. 29 at ¶ 1 (“Mr. Clark has been diagnosed with [SMI],
including manic depression and paranoid schizophrenia.”)).
        124
            Id. at 18.
        125
            Id.

                                              26
       Clark contends the FAC comports with the latitude provided plaintiffs to plead on

information and belief where “‘the requisite factual information is peculiarly within the

defendant’s knowledge or control–so long as . . . [p]laintiffs . . . accompany their legal

theory with factual allegations that make their theoretically viable claim plausible.’”126

       Clark asserts the DOC Defendants cannot cause his severe mental damage and

then use that damage to escape discovery of their actions.127 He argues the specificity

the DOC Defendants demand is available through discovery that he should be permitted

to take of disciplinary, medical, and other records and information peculiarly within their

control.128

       Clark cites no precedent for the proposition that his SMI lessens the pleading

requirements to state a § 1983 claim or opens the door to discovery to provide

specificity to support such a claim. “Rule 8 . . . does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”129 Rule 12(b)(6) provides a

procedure that “streamlines litigation by dispensing with needless discovery and

factfinding.”130 A § 1983 plaintiff “must plead that each Government-official defendant,




       126
             Id. at 19 (quoting McDermott v. Clondalkin Grp., Inc., 649 F. App’x 263, 267-
68 (3d Cir. 2016) (emphasis and second omission in original) (quoting In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir. 2002))). The DOC Defendants
do not quarrel with Clark’s pleading certain facts on information and belief: they
contend the facts alleged lack the required specificity.
        127
             Id.
        128
             Id. (quoting McDermott, 649 F. App’x at 267-68).
        129
             Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).
        130
             Neitzke v. Williams, 490 U.S. 319, 326-27 (1989); see also Brown v. Coupe,
C.A. No. 16-271-LPS, 2017 WL 1137466, at *4 (D. Del. Mar. 27, 2017) (finding a
“[p]laintiff [is not] entitled to discovery in order to overcome a motion to dismiss”) (citing
Iqbal, 556 U.S. at 678-79).

                                              27
through the official’s own individual action, has violated the Constitution.”131 “[T]he

complaint [must] make clear exactly who is alleged to have done what to whom, to

provide each individual with fair notice as to the basis of the claims against him or her,

as distinguished from collective allegations against the state.”132 Although the court

provides a measure of latitude to a pro se plaintiff’s pleadings,133 the FAC was filed

months after Clark was appointed counsel.134

       Because there is no support for Clark’s argument that his SMI lessens the

required pleading specificity, the court rejects that argument. The court now examines

the FAC to determine if it provides adequate notice to the DOC Defendants.

       “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own individual

action, has violated the Constitution.”135 In dismissing a party’s generalized allegations

against all defendants, the court in Boone v. Salameh stated: “Plaintiff fails to specify

how and when each individual Defendant violated his constitutional rights. Instead, the



       131
            Iqbal, 550 U.S. at 676.
       132
            Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (emphasis in
original) (citing Twombly, 127 S. Ct. at 1970-71 n.10).
        133
            See, e.g., Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curium) (stating
“we hold [allegations of a pro se complaint] to less stringent standards than formal
pleadings drafted by lawyers”); Zilich v. Lucht, 981 F.2d 694, 694 (3d Cir. 1992) (“When,
as in this case, the plaintiff is a pro se litigant, we have a special obligation to construe
his complaint liberally.”) (quoting Haines, 404 U.S. at 520); cf. Askew v. Jones, 160 F.
App’x 140, 143 (3d. Cir. 2005) (finding Eighth Amendment-based claim of deliberate
indifference to a serious medical need conformed to the notice-pleading standard for
pro se civil rights complaints) (citations omitted).
        134
            D.I. 38 at 1 (“On September 12, 2017, the Court recognized the appointment
of current counsel for Plaintiff. . . . Mr. Clark filed [the FAC] on January 12, 2018 . . . .”)
(citing D.I. 29).
        135
            Iqbal, 550 U.S. at 676 (emphasis added).

                                              28
allegations lump all three Defendants together and state that they collectively failed to

‘safeguard’ his medical care.”136

       Clark names eight DOC Defendants and six Medical Defendants, however, the

DOC Defendants note much of the FAC simply makes allegations against “Defendants”

without distinguishing the acts of individual defendants.137 They maintain little is pled as

to how each senior manager violated Clark’s rights and does not parse out how

Carrothers, Burton, Rispoli, and Willey deprived him of his constitutional rights.138

Because the FAC merely lumps together the purported activities of the DOC

Defendants, and unspecified non-defendants, the FAC should be dismissed due to is

purported failure to meed the requirements of Iqbal and Twombly and the Rule 8 fair

notice requirements.139

       Additionally, the DOC Defendants argue the FAC does not meet the


       136
            Boone v. Salameh, C.A. No. 11-171, 2012 WL 1435555, at *4 (W.D. Pa. Mar.
28, 2012); see also Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008)
(Because “[i]n § 1983 cases, defendants often include the government agency and a
number of government actors sued in their individual capacities[,] . . . it is particularly
important in such circumstances that the complaint make clear exactly who is alleged to
have done what to whom, to provide each individual with fair notice as to the basis of
the claims against him or her, as distinguished from collective allegations against the
state. Count 1 of [the] complaint fails to isolate the allegedly unconstitutional acts of
each defendant, and thereby does not provide adequate notice as to the nature of the
claims against each.”) (emphasis in original) (citing Twombly, 127 S. Ct. at 1970-71
n.10); Atuahene v. City of Hartford, 10 F. App’x 33, 34 (2d Cir. 2001) (“By lumping all
the defendants together in each claim and providing no factual basis to distinguish their
conduct, [the plaintiff’s] complaint failed to satisfy [the] minimum requirement [of fair
notice].”); Swim v. Hendrick, No. CIV-12-480-D, 2013 WL 3992440, at *2 (W.D. Okla.
Aug. 2, 2013) (“[W]ithout identifying the wrongful acts allegedly committed by each
defendant, a pleading fails to satisfy both the Twombly plausibility requirement and the
fair notice requirements of Rule 8.”) (citing Robbins, 519 F.3d at 1250-51).
        137
            D.I. 33 at 8.
        138
            Id.
        139
            Id.

                                             29
requirements of Iqbal and Twombly to plead facts sufficient to support the contention

that any of the DOC Defendants played a personal role in violating Clark’s constitutional

rights.140 They maintain the FAC pleads nothing that suggests the senior officials had

any personal involvement or knowledge regarding the circumstances of Clark’s

detention or that any one of the other officers was personally involved in any deprivation

of Clark’s rights.141 They contend the FAC does not plead any specific facts or detail

any specific incident in which any of the DOC Defendants were personally involved.142

They contend, therefore, these pleading deficiencies require the FAC be dismissed.143

       The DOC Defendants also maintain that Clark’s claims must fail to the extent he

seeks to hold them liable for alleged violations related to his medical care.144 The FAC

makes clear Clark was under the care of Connections Community Care, Inc., the prison

medical provider.145

       Taking the DOC Defendants’ last argument first, the court agrees the FAC does

not state a claim against them for deprivation of medical or mental health treatment.146

       “If a prisoner is under the care of medical experts . . . , a non-medical prison




       140
          Id.
       141
          Id.
      142
          Id. at 8-9.
      143
          Id. at 9.
      144
          Id.
      145
          Id. “The Medical defendants through Connections Community Care, Inc. were
employed to administer health care at the JTVCC . . . .” D.I. 37 at 4 (citing D.I. 29 at
¶¶ 28-33).
      146
          Clark states both prison officials and medical staff violate the Eight
Amendment for failure to provide adequate health care. D.I. 38 at 11. Although this
statement includes prison officials, as explained below, no claim or factual allegations in
the FAC supports such violation as to the DOC Defendants.

                                             30
official will generally be justified in believing that the prisoner is in capable hands.”147

The Spruill court concluded that, “absent a reason to believe (or actual knowledge) that

prison doctors or their assistants are mistreating (or not treating) a prisoner, a non-

medical prison official . . . will not be chargeable with the Eight Amendment scienter

requirement of deliberate indifference.”148

       The DOC Defendant argue the FAC fails to plausibly plead that any of them were

aware of deficiencies in Clark’s medical or mental health care and it does not attempt to

plead who knew what.149 The DOC Defendants, therefore, urge the court to dismiss the

FAC to the extent it attempts to impose liability for purported shortcomings in medical

care.150

       None of the FAC’s four counts directly allege the DOC Defendants violated

Clark’s rights by denying appropriate medical or mental health care. Count I alleges an

Eight Amendment violation against “Defendants” relating to Clark’s placement in the

SHU, which the court has found the DOC Defendants are shielded from by qualified

immunity. Count II addresses Clark’s purportedly inadequate medical care and is

specifically alleged as to the Medical Defendants. That count, therefore, does not apply

to the DOC Defendants. Count III alleges retaliation for, inter alia, requesting medical

treatment and Clark’s mental illness and manifestations thereof against “Defendants,”

which pertains to the decision to place Clark in solitary confinement. Count IV avers a

procedural due process violation for placement in solitary confinement without due


       147
           Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).
       148
           Id.
       149
           D.I. 33 at 9.
       150
           Id.

                                              31
process and is specifically alleged as to the DOC Defendants.

       Neither the complaint’s supporting factual allegations, nor Clark’s arguments

based thereon, support a claim that the DOC Defendants violated Clark’s right to

appropriate medical or mental health treatment.

       In his opposition brief’s statement of facts section addressing failure to provide

Clark with mental health counseling while housed in the SHU, Clark cites allegations

that he had no access to therapy sessions, and only saw a mental health provider who

evaluated his medications through a glass window once every few months.151 After then

listing the needs of SMI prisoners, Clark states, “[t]he Medical [D]efendants failed to

provide these services to Mr. Clark in solitary confinement.”152 He cites allegations

concerning review by mental health staff of SMI prisoners and DOC Policy Manual

requirements concerning placement of prisoners in solitary confinement, referral to

mental health personnel, and the monitoring of SMI-housed prisoners.153 Other citations

are directed at purported rule violations in determining whether an inmate should be

placed in solitary confinement (which do not implicate a failure to provide medical or

mental health treatment), and the failure to properly monitor and evaluate Clark in

accordance with the DOC’s Policy Manual (which implicate the actions the Medical

Defendants and not the DOC Defendants).154 He describes another unit for SMI

prisoners alleged to be more appropriate for their restrictive housing, and his potential

placement at the Delaware Psychiatric Center (“DPC”), which could have provided


       151
           D.I. 38 at 7 (citing D.I. 29 at ¶¶ 41-42).
       152
           Id.
       153
           Id. at 8 (citing D.I. 29 at ¶¶ 71-72, 74).
       154
           Id. at 9 (citing D.I. 29 at ¶¶ 73, 75).

                                               32
appropriate treatment.155 Denial of such alternative housing allegedly demonstrates

actionable deliberate indifference to the harm Clark suffered.156

       The pertinent portion of the argument section in his opposition brief is titled “The

FAC Alleges the DOC Defendants Had Knowledge of and Acquiescence in the DOC’s

Practice of Housing Mr. Clark in Solitary Confinement Because of His Mental Illness.”157

Clark’s argument focuses on his placement in the SHU, and the reasons for, and

duration of, that placement. He states “[t]he DOC [D]efendants prevented Mr. Clark

from receiving any mental health counseling while in the SHU.”158 The FAC paragraphs

cited in support of this statement specifically name certain of the Medical Defendants159

and allege deficiencies in monitoring and evaluating Clark, and that cell-front visits do

not comply with the DOC Policy Manual’s privacy standards.

       The court concludes, therefore, that to the extent Clark claims the DOC

Defendants are liable for failure to provide adequate medical or mental health treatment,

those claims are dismissed.

       Finally, the court addresses Clark’s claim that the FAC adequately alleges the

DOC Defendants had knowledge of and acquiesced in the DOC’s practice of housing

Clark in solitary confinement because of, and in retaliation for, his mental illness and in




       155
           Id. (citing D.I. 29 at ¶ 79).
       156
           Id. at 9-10 (citing D.I. 29 at ¶ 80).
       157
           Id. at 14; id. at 15-16 (“The FAC more than adequately pleads that each
defendant was aware of and acquiesced in or participated in the DOC’s policy of
housing Mr. Clark, and many other seriously mentally ill inmates like him, in the SHU as
a punishment for their SMI despite the known risk of such conduct.”).
       158
           Id. at 17 (citing D.I. 29 at ¶¶ 64, 75-76).
       159
           D.I. 29 at ¶ 64.

                                             33
violation of his due process rights.160

       A plaintiff states a claim for deliberate indifference by showing that a defendant-

official “had been exposed to information concerning the risk and thus ‘must have

known’ about it, [because] such evidence could be sufficient to permit a trier of fact to

find that the defendant-official had actual knowledge of the risk.”161 Because

“obviousness of risk alone can be sufficient to survive summary judgment and to

establish actual knowledge at trial; fortiori, it is sufficient to give rise to an inference of

actual knowledge at the pleading stage.”162 A plaintiff “may state a claim against a

supervisor for deliberate indifference based upon the supervisor’s knowledge of and

acquiescence in unconstitutional conduct by his or her subordinates.”163

       “In addition to demonstrating that the [government’s] policy or custom played an

affirmative role in the constitutional deprivation,” a plaintiff shows deliberate indifference

by showing a failure to act that occurs against “a background of events and

circumstances which establish that the policy of inaction is the functional equivalent of a

decision by the [state actor] itself to violate the constitution.”164 “[A]cquiescence in a

long-standing practice or custom that constitutes the standard operating procedure of

the . . . governmental entity” is grounds for holding a state actor liable.165


       160
            D.I. 38 at 14; D.I. 29 at ¶ 48-50.
       161
            Hamilton v. Leavy, 117 F.3d 742, 747-48 (3d Cir. 1997) (quoting Farmer v.
Brennan, 511 U.S. 825, 842-43 (1994)).
        162
            Kedra v. Schroeter, 876 F.3d 424, 445 n.16 (3d Cir. 2017).
        163
            Starr v. Baca, 652 F.3d 1202, 1206-07 (9th Cir. 2011).
        164
            Thomas v. Bd. of Educ., 759 F. Supp. 2d 477, 490 (D. Del. 2010) (quoting City
of Canton v. Harris, 489 U.S. 378, 394-95 (1989) (O’Connor, J concurring)).
        165
            Harris, 489 U.S. at 394-95; id at 491 (alleging conscious disregard of “a known
or obvious consequence of his action” is sufficient to state a claim of deliberate
indifference against a defendant) (internal quotation marks and citations omitted)

                                               34
       Count III (Retaliation) of the FAC alleges:

       Defendants violated Mr. Clark’s First and Fifth Amendment rights as
       applied to the State through the Fourteenth Amendment by their actions
       as alleged and described in this FAC, in retaliating against Mr. Clark and
       conspiring in and furthering such retaliation for, among other things, (i)
       requesting medical treatment, (ii) requesting for explanations of why he
       was in the SHU, (iii) mental illness and manifestations thereof, and (iv)
       providing information and assistance in the 2006 DOJ Investigation.166

       Count IV (Procedural Due Process Violation for Placement in Solitary

Confinement without Due Process) of the FAC, the only count specifically addressed to

the DOC Defendants, alleges:

       The DOC Defendants’ transfer of Mr. Clark to a solitary confinement cell
       constitutes an atypical and significant hardship on Mr. Clark.

       The DOC Defendants failed to follow DOC Policy for such a transfer,
       contradicting Mr. Clark’s security classification, and providing no
       explanation for the reasons for the transfer or an opportunity for Mr. Clark
       to be heard or to consult with counsel prior to additional time in restrictive
       housing.

       The DOC Defendants’ conduct violates Mr. Clark’s right to due process
       under the Fifth and Fourteenth Amendments of the United States
       Constitution.167

       In support of his claims, Clark alleges:

       As a result of consistently being housed for long periods of time in the
       SHU, Mr. Clark experienced increased hallucinations, paranoia, sel-
       mutilation, sleeplessness, and nightmares. Prison officials frequently
       regarded these manifestations of disease as prison rule infractions, which
       resulted in additional time in solitary confinement and further limitations on
       privileges, such as reduced phone time and visitation privileges.168

       The warden has the power to control and veto any decision on status,


(internal quotation marks and citation omitted)).
       166
           D.I. 29, Count III at ¶ 2.
       167
           Id., Count IV at ¶¶ 4-6.
       168
           Id. at ¶ 12

                                             35
       including housing status, for an inmate. The DOC Commissioner controls
       overall policy and management of the prison, including the practice of
       housing Mr. Clark in the SHU in response to and retaliation for using a
       loud voice, minor infractions, and manifestations of his mental illness.169

       The DOC Defendants would frequently sanction [him] merely for talking in
       a loud voice, regardless of the content of his speech or his intent, and with
       knowledge that [he] has a hearing problem.170

       Prior to placing Mr. Clark in the SHU, Defendants engaged in no due
       process or any procedure giving [him] the opportunity to be heard or
       consult with counsel.”171

       Defendants’ policy and practice of placing and keeping SMI prisoners like
       Mr. Clark in the SHU because of their mental illness defeats the goals of
       proper mental health treatment, rehabilitation, and successful reintegration
       into society upon release from prison.172

       Clark contends the FAC sets forth numerous facts establishing defendants’

violation of his constitutional rights and that each defendant was aware of and

acquiesced in or participated in the DOC’s policy of housing Clark, and many other

seriously mentally ill inmates like him, in the SHU as a punishment for their SMI despite

the known risk of such conduct.173 Clark further contends the FAC alleges “a

background of events and circumstances which establish that the policy of inaction is

the functional equivalent of a decision by the [state actor] itself to violate the

Constitution.”174

       Clark maintains the FAC has factual allegations–including the ACA study, the




       169
           Id. at ¶ 52.
       170
           Id. at ¶ 53.
       171
           Id. at ¶ 54.
       172
           Id. at ¶ 78.
       173
           D.I.38 at 15-16 (citing D.I. 29 at ¶¶ 4, 67).
       174
           Id. at 16 (quoting Thomas, 759 F. Supp. 2d at 490).

                                              36
APA and NCCHC standards, and the DOJ Agreement–that make his claims plausible.175

In addition, the CLASI settlement shows the DOC was forced to make changes to its

long-standing policy of disciplining inmates because of their SMI symptoms and keeping

prisoners for months in solitary in the wake of the deadly riot at JTVCC in 2016, and to

avoid further litigation by CLASI.176

       Clark maintains the FAC adequately pleads the role of each named defendant in

violating his constitutional rights.177 The FAC names only those who were directly

involved in the unlawful actions of putting and keeping Clark in solitary confinement for

seven months, and supervisors who acted in accordance with the DOC’s policy of

housing SMI prisoners in the SHU, or acted in a manner that was deliberately indifferent

to Clark’s Eighth Amendment rights.178

       Clark identified Carrothers, Burton, Rispoli, and Willey as the DOC officials who

physically placed and kept him in the SHU, acting with full knowledge of the DOC’s

policy of punishing SMI prisoners with incarceration in the SHU instead of providing

basic mental health care, and with deliberate indifference to the known risk to Clark’s

mental health and stability.179 Clark identifies these defendants and defendants Coupe,

Phelps, and Pierce as participants in the DOC’s long-standing policy of housing Clark

and hundreds like him in solitary confinement because of mental illness, despite the

known risk to these vulnerable prisoners.180


       175
           Id.
       176
           Id. (citing D.I. 33, Ex. A).
       177
           Id.
       178
           Id.
       179
           Id. at 16-17 (citing D.I. 29 at ¶¶ 4, 52, 66-67, 70, 78, 90-98).
       180
           Id. at 17 (citing, e.g., D.I. 29 at ¶¶ 52, 78).

                                              37
       The FAC also states that Pierce participated in the ACA study in November

2015, and “was not ‘open to change in regards to restrictive housing objective and

classification concerning the mentally ill,’ and that Pierce several times noted his

authority ‘to over-ride decision on classification and/or mentally ill treatment

decisions.’”181 Clark alleges these defendants implemented or acquiesced in the DOC’s

policy, kept him completely isolated, denied him adequate medical and mental health

care, and prohibited him from working, participating in educational or rehabilitative

programs, or attending religious services.182 Clark further alleges:

       DOC defendants Carrothers, Burton, Rispoli, and Willy [sic], with the
       direction, acquiescence, and approval of their superiors, not only placed
       him in the SHU but retaliated against him while he was in the SHU for
       manifestations of his SMI, requests for medical attention, and requests for
       explanations for why he was being held for so many months in the SHU.
       The defendants extended the length of time Mr. Clark was locked in
       solitary confinement or confined him to the “naked room” as further
       punishment.183

       Punishment for being mentally is a constitutional violation.184 The DOC

Defendants do not dispute that sanctioning an inmate because of mental illness is a

constitutional violation.185 Instead, they focus their argument on the FAC’s purported



       181
             Id. (citing D.I. 29 at ¶ 94).
       182
             Id. (citing D.I. 29 at ¶¶ 4, 52, 66-67, 70).
         183
             Id. (citing, e.g., D.I. 29 at ¶¶ 52-58, 67-69, 107).
         184
             Robinson, 370 U.S. 370 U.S. 660, 666-67 (1962) (Making the “status” of being
a drug addict a criminal offence “inflicts a cruel and unusual punishment in violation of
the Fourteenth ; id. at 677 (“We would forget the teachings of the Eighth Amendment if
we allowed sickness to be made a crime and permitted sick people to be punished for
being sick. This age of enlightenment cannot tolerate such barbarous action.”)
(Douglas, J., concurring).
         185
             The DOC Defendants maintain Clark was punished for misconduct, which
they posit may be related to his mental illness, not for his mere status of being mentally
ill. D.I. 43 at 4.

                                             38
lack of specificity as to the involvement, knowledge, or acquiescence on the part of

each defendant.186

       The court disagrees and finds it plausible that each of the DOC Defendants are

and were aware of Clark’s mental illness. The FAC alleges “[a]ll defendants are and

were aware of Mr. Clark’s SMI by virtue of [his] treatment for SMI while under the care

of the DOC since at least 2006.”187 Clark was housed in solitary confinement at various

times during his incarceration, including for seven months from January to August

2016.188 The DOC’s Policy Manual requires prison officials to review a prisoner’s

medical record for mental health conditions prior to or within one hour of placement in

solitary confinement.189 They must identify prisoners with serious mental illness, and

prior to placement in solitary confinement, refer immediately to mental health personnel

prisoners who, like Clark, have received any treatment in the past five years for serious

mental illness.190 They must also conduct an assessment of the prisoner in a private

setting within twenty-four hours of a mentally ill prisoner’s placement in solitary

confinement; and after completing the assessment, review the disciplinary charges

against the prisoner, and evaluate what role the prisoner’s mental illness played in his

or her conduct.191

       The court finds the foregoing adequate to plausibly allege that each of the named


       186
            D.I. 43 at 4.
       187
            D.I. 29 at ¶ 81; id. at ¶ 5 (“Defendants are well-aware of Mr. Clark’s serious
mental illness. He has been treated for schizophrenia and bipolar disorder while
incarcerated in DOC facilities since at least 2006, if not earlier.”).
       188
            Id. at ¶ 11.
       189
           Id. at ¶ 72.
       190
            Id.
       191
            Id.

                                             39
defendants were aware of Clark’s mental illness, were involved in the alleged

constitutional violations, and that the FAC adequately alleges a background of events

and circumstances plausibly demonstrating the supervising DOC Defendants, with the

exception of Metzger,192 were deliberately indifferent based upon their knowledge of and

acquiescence in those violations. Therefore, the DOC Defendants’ motion to dismiss

Count III is denied, except as to Metzger which is granted as to him.

       The DOC Defendants do not directly address Clark’s contention in Count IV that

his due process rights were violated when he was placed in solitary confinement. That

count alleges, inter alia, that the DOC Defendants did not follow DOC policy in placing

Clark in solitary confinement, and that he was not provided any explanation of the

reasons for that placement or an opportunity to be heard or consult with counsel prior to

additional time in restrictive housing.193 As Clark’s due process allegations are not

rebutted, the DOC Defendants’ motion to dismiss Count IV is denied except, again, as

to Metzger which is granted as to him.194

       B.     Medical Defendants’ Motion to Dismiss


       192
            Metzger was not the Warden of JTVCC at the time of the alleged violations.
The FAC alleges Metzger is the current Warden and Pierce was Warden until February
2017, after the 2016 period of Clark’s confinement in the SHU. D.I. 29 at ¶¶ 22-23.
Clark acknowledges the FAC inadvertently names Metzger where it should have named
his predecessor Pierce in paragraph 97. D.I. 38 at 19 n.2.
        193
            D.I. 29, Count IV.
        194
            Although the FAC is dismissed as to Metzger with respect to the four asserted
counts, he is not completely dismissed from the case as the FAC seeks declaratory and
injunctive relief seeking Clark not be confined to the SHU, and that he be properly
evaluated and placed in alternative housing should segregation from the general
population be required. The court agrees with Clark that there is a fact question as to
whether Metzger, in his official capacity as warden of the JTVCC, will guarantee the
protection Clark seeks should he ultimately prevail on his declaratory and injunctive
remedies. See D.I. 38 at 19 n.1.

                                            40
       Lynch is head of medical services at JTVCC.195 Muñoz is a psychologist,196

Yunis is a psychiatrist,197 and Montgomery, Mumford, and Johnson are nurse

practitioners, all who provide medical care to inmates at JTVCC.198

       The Medical Defendants move to dismiss Clark’s complaint for failure to state a

42 U.S.C. § 1983 claim because: (1) to state a civil rights claim, the plaintiff must plead

with appropriate particularity the conduct, time, place, and person(s) responsible for the

alleged violation; (2) the Eighth Amendment only requires that inmates be provided with

minimally adequate medical care; (3) the claims against the Medical Defendants fail to

plead exactly what each individual did to manifest a deliberate indifference to Clark’s

SMI, when they did it, and their requisite state of mind; (4) the claims against Yunis,

Montgomery, Mumford, and Johnson are insufficient to state a claim of deliberate

indifference; (5) plaintiff fails to adequately plead that Lynch and Muñoz knowingly

participated in the alleged denial and mistreatment; and, (5) the Medical Defendants

have no control over the classification and housing of inmates.199

       Clark argues the Medical Defendants’ motion to dismiss be denied because: (1)

the FAC adequately pleads that the Medical Defendants demonstrated deliberate

indifference to the known risk of serious harm to Clark and, (2) the Medical Defendants

cannot escape discovery because Clark is mentally ill.200



       195
           D.I. 29 at ¶ 28.
       196
           D.I. 29 at ¶ 29.
       197
           D.I. 29 at ¶ 30.
       198
           D.I. 29 at ¶¶ 31-33. All Medical Defendants are alleged to be state actors for
the purposes of the Fourteenth Amendment. D.I. 29 at ¶¶ 28-30.
       199
           D.I. 35 at 8-14.
       200
           D.I. 37 at 10-17.

                                            41
       Clark’s argument that the Medical Defendants cannot escape discovery because

he is mentally ill201 is the identical verbiage used in opposing the DOC Defendants’

motion to dismiss.202 The court rejects these arguments for the same reasons

discussed with respect to the DOC Defendants’ motion to dismiss. Thus, the court must

determine whether the FAC adequately pleads facts to support his § 1983 claims

against the Medical Defendants under established pleading requirements.

       The Eighth Amendment’s proscription against cruel and unusual punishment

mandates that incarcerated offenders receive adequate medical care.203 Adequate

medical care does not mean a prisoner is entitled to “unqualified access to health care

. . . .”204 “‘[M]ere disagreement as to the proper medical treatment’ does not ‘support a

claim of an eighth amendment violation’ . . . .”205

       “In order to state a cognizable claim” of inadequate medical care, “a prisoner

must allege acts or omissions sufficiently harmful to evidence deliberate indifference to

serious medical needs.”206 Prison medical authorities are afforded “considerable


       201
            Id. at 16-17.
       202
            Compare id. at 17, with D.I. 38 at 18-19. The Medical Defendants respond to
Clark’s argument that he cannot plead facts “peculiarly within the defendant’s
knowledge,” D.I. 40 at 4 (quoting D.I. 37 at 17), by noting “[t]he pertinent information
regarding his mental health treatment is documented in his medical records and could
have been obtained with a subpoena or a request to the DOC Defendants’ counsel.” Id.
(footnote omitted).
       203
            Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing Estelle v. Gamble,
429 U.S. 97, 106 (1976)).
       204
            Hudson v. McMillian, 503 U.S. 1, 9 (1992).
       205
            Pearson v. Prison Health Servs., 850 F.3d 526, 535 (3d Cir. 2017) (quoting
Monmouth Cty. Corr. Inst. v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987)).
       206
            Estelle, 429 U.S. at 106; Rouse, 182 F.3d at 197 (To succeed on such claims,
a plaintiff must allege plausible acts or omissions “(1) that the defendants were
deliberately indifferent to [his] medical needs and (2) those needs were serious.”) (citing
Estelle, 429 U.S. at 106).

                                             42
latitude . . . in the diagnosis and treatment of the medical problems of inmate

patients.”207 Deliberate indifference “has been likened to conduct that includes

recklessness or a conscious disregard of a serious risk.”208 This can be shown when a

medical provider “(1) knows of a prisoner’s need for medical treatment but intentionally

refuses to provide it; (2) delays necessary medical treatment based on a non-medical

reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.”209 However, “‘[w]here a prisoner . . . receive[s] some medical attention and

the dispute is over the adequacy of treatment, federal courts are generally reluctant to

second guess medical judgments and to constitutionalize claims which sound in state

tort law.’”210

        “[U]nder a supervisory theory of liability . . . personal involvement by a defendant

remains the touchstone for establishing liability for the violation of a plaintiff’s

constitutional right.”211 “[L]iability cannot be predicated solely on the operation of


        207
            Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979)).
        208
            Rouse, 182 F.3d at 197 (citing Farmer v. Brennan, 511 U.S. 825, 842 (1994)).
An Eighth Amendment plaintiff states a claim that state actors were deliberately
indifferent to a prisoner’s serious medical needs by alleging they “had been exposed to
information concerning the risk and thus ‘must have known’ about it, [because] such
evidence could be sufficient to permit a trier of fact to find that the defendant-official had
actual knowledge of the risk.” Farmer, 511 U.S. at 842-43 (1994).
        209
            Rouse, 182 F.3d at 197.
        210
            U.S. ex rel. Walker v. Fayette Cty., Pa., 599 F.2d 573, 575 n.2 (3d Cir. 1979)
(quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)); see also Durmer v.
O’Carroll, 991 F.2d 64, 67 (3d Cir. 1993) (“Although prison systems have a duty to
provide prisoners with adequate medical care, . . . the law is clear that simple medical
malpractice is insufficient to present a constitutional violation.” (citing Estelle, 429 U.S.
at 104, 106).
        211
            Thorpe v. Little, 804 F. Supp. 2d 174, 184-85 (D. Del. 2011) (footnote omitted)
(citing Williams v. Lackawanna Cty. Prison, Civ. No. 07-1137, 2010 WL 1491132, at *5
(M.D. Pa. Apr. 13, 2010)). “‘Supervision’ entails, among other things, training, defining
expected performance by promulgating rules or otherwise, monitoring adherence to

                                               43
respondeat superior.”212 “Personal involvement can be shown through allegations of

personal direction or of actual knowledge and acquiescence . . . made with appropriate

particularity.”213 Therefore, the plaintiff must allege “the conduct, time, place, and

persons responsible” for the alleged harm.214 “Alleging a mere hypothesis that an

individual defendant had personal knowledge or involvement in depriving the plaintiff of

his rights is insufficient to establish personal involvement.”215 Allegations of misconduct

against a collective group of defendants are insufficient to satisfy the particularized

pleading standards for civil rights claims.216


performance standards, and responding to unacceptable performance whether through
individualized discipline or further rulemaking. For the purpose of defining the standard
for liability of a supervisor under § 1983, the characterization of a particular aspect of
supervision is unimportant.” Sample v. Diecks, 885 F.2d 1099, 1116 (3d Cir. 1989).
        212
             Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citing Parratt v.
Taylor, 451 U.S. 527, 537 n.3 (1981); Hampton v. Holmesburg Prison Officials, 546
F.2d 1077, 1082 (3d Cir. 1976)). Clark does not argue a theory of respondeat superior,
instead, he alleges the Medical Defendants participated or acquiesced in a custom or
practice that violated his constitutional rights. D.I. 37 at 2. State actors “may be directly
subject to section 1983 liability as a result of an official policy or custom.” Simmons v.
City of Philadelphia, 947 F.2d 1042, 1059 (3d Cir. 1991) (citing Monell v. Dept. of Social
Servs. of City of New York, 436 U.S. 658, 694 (1978) (“[I]t is when execution of a
government’s policy or custom, whether made by its lawmakers or by those whose
edicts or acts may fairly be said to represent official policy, inflicts the injury that the
government as an entity is responsible under § 1983.”)).
        213
             Rode, 845 F.2d at 1207 (citations omitted).
        214
             Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (citing Boykins v.
Ambridge Area Sch. Dist., 621 F.2d 75, 80 (3d Cir. 1980)).
        215
             Naugle v. Franklin Cty. Prison, C.A. No. 1:10-CV-2029, 2011 WL 3271200, at
*3 (M.D. Pa. July 29, 2011) (citing Rode, 845 F.2d at 1208).
        216
             Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (citing
Twombly, 127 S. Ct. at 1970-71 n.10); Atuahene v. City of Hartford, 10 F. App’x 33, 34
(2d Cir. 2001) (“By lumping all the defendants together in each claim and providing no
factual basis to distinguish their conduct, [the plaintiff’s] complaint failed to satisfy [the]
minimum requirement [of fair notice].”); cf. Shabazz v. Connections Cmty. Support
Programs, Inc., C.A. No. 16-570-RGA, 2017 WL 5714000, at *2 (D. Del. Nov. 28, 2017)
(dismissing claims alleging deliberate indifference to a serious medical need where
plaintiff did not adequately allege the “‘conduct, time, place, and persons responsible’”

                                              44
        “‘[A]cquiescence in a long-standing practice or custom’ that ‘constitutes the

standard operating procedure of the local governmental entity’” is grounds for holding a

state actor liable.217 Where employees and supervisors engage in a custom or course

of conduct that denies medical care to a prisoner, the supervisors “may be held liable

for the constitutional torts of [their] employees.”218

       Clark contends the FAC adequately pleads deliberate indifference to the proper

evaluation of his mental health, the lack of mental health counseling in the SHU, and

that he was administered harmful medications.219

       To state a cognizable claim that Clark’s medical needs were not adequately met,

he “must demonstrate (1) that the defendants were deliberately indifferent to [his]

medical needs and (2) those needs were serious.”220

       Clark alleges he has been diagnosed with SMI of which the Medical Defendants

were aware as evidenced by his treatment for those conditions while incarcerated.221

The Medical Defendants do not dispute Clark’s diagnosis, their awareness of that

diagnosis, or the related seriousness of his medical needs. Thus, the court examines

allegations of deliberate indifference to his medical needs.


for his alleged harm) (quoting Evancho v. Fisher, 523 F.3d 347, 353 (3d Cir. 2005)).
        217
            Thomas v. Bd. of Educ., 759 F. Supp. 2d 477, 490 (D. Del. 2010) (quoting Jett
v. Dallas Indep. Sch. Dist., 491 U.S. 701, 727 (1989).; id. at 490-91 (“Deliberate
indifference lies somewhere between the poles of negligence at one end and purpose
and knowledge at the other. It is a stringent standard, in which a [government actor]
must consciously disregard a known or obvious consequence of his action.”) (citations
and internal quotation marks omitted).
        218
            Lamb v. Taylor, C.A. No. 08-324 GMS, 2009 WL 866793, at *3 (D. Del. Mar.
31, 2009)).
        219
            D.I. 37 at 10-16.
        220
            Rouse, 182 F.3d at 197 (citing Estelle, 429 U.S. at 106).
        221
            D.I. 29 at ¶¶ 1, 5, 64, 76, 81.

                                              45
      Count II, the only count specifically addressed to the Medical Defendants, alleges

they “misus[ed] their power and demonstrat[ed] deliberate indifference to his serious

medical needs [which] caus[ed] substantial deprivation and lasting harm.”222 This is

purportedly shown by their: (1) participation in decisions related to Clark’s placement in

the SHU; (2) administering medications to which he was allergic; and (3) failing to

provide adequate counseling.223

      Clark contends his rights were violated in connection with the decision to place

him in the SHU. The FAC alleges:

      The DOC defendants used solitary confinement in the SHU as a substitute
      for providing Mr. Clark with proper mental healthcare, and Defendants
      failed to take other reasonable measures to ameliorate the risk of serious
      harm to Mr. Clark. Defendants had knowledge of the risks these
      deficiencies pose to Mr. Clark’s mental illness. Nevertheless, they
      permitted them to continue.224

Although paragraph 14 makes allegations directed at the DOC Defendants, paragraph

67 implicates the Medical Defendants in the decision to house Clark in the SHU:

      Defendants kept Mr. Clark in solitary confinement for months at a time,
      inflicting cruel and unusual punishment, even though it is well known to
      corrections and medical professionals throughout the United states–as the
      National Commission on Correctional Health Care (“NCCHC”) and APA
      standards demonstrate–that extended periods of solitary confinement
      exacerbate the symptoms of mental illness for prisoners and result in
      further deterioration of their mental health.225

Paragraph 118 explicitly alleges: “The Medical Provider defendants participated in the

decisions to place and keep Mr. Clark in the SHU for exorbitant periods of time, causing



      222
          Id. at ¶ 116.
      223
          Id. at ¶¶ 117-19.
      224
          Id. at ¶ 14.
      225
          Id. at ¶ 67.

                                            46
him serious harm as described herein.”226 The Medical Defendants did not participate in

the decision to place Clark in the SHU, or the length of time he was housed there.

       This is not, as Clark argues, “a fact outside the pleadings and a matter for

discovery.”227 The FAC states “[t]he warden has the power to control and veto any

decision on status, including housing status, for an inmate. The DOC Commissioner

controls overall policy and management of the prison, including the practice of housing

Mr. Clark in the SHU . . . .”228 Clark cites Sections 6516 and 6517 of Title 11 of the

Delaware Code in his description of prison officials’ responsibilities.229 Section 6516

recites: “[t]he Commissioner shall assume full and active charge of the Department, its

facilities and services, and is the chief executive and administrative officer of the




       226
              Id. at ¶ 118 (emphasis added); see also id. at ¶¶ 99-100 (“[Lynch and Muñoz] .
. . participated in the decisions to keep Mr. Clark in the SHU for long periods of time
. . . in collaboration with the other Medical Provider defendants and DOC defendants.”);
id. at ¶¶ 101-04 (“[Yunis, Montgomery, Mumford, and Johnson] . . . made decisions to
keep [Clark] in the SHU for long periods of time in collaboration with the other Medical
Provider defendants and DOC defendants.”).
          227
              D.I. 37 at 11 (citing Purdue Pharmas. L.P. v. Mylan Pharms. Inc., C.A. No. 15-
1155-RGA-SRF, 2017 WL 2569604, at *1 (June 13, 2017), a patent case where the
court concluded that whether the claims of a previously-litigated patent were sufficiently
identical to certain asserted patent claims was “a question of fact not appropriately
resolved on a motion to dismiss.”). Clark’s claim of deliberate indifference to his
medical needs rests on the purported inadequacy of his treatment rather than the
Medical Defendants’ alleged role in deciding to place him in the SHU. See D.I. 37 at 11
(The Medical Defendants’ arguments regarding their participation in Clark’s solitary
confinement “misses the point . . . [a]s none of the Medical defendants followed the
procedures . . . for the evaluation and monitoring of Mr. Clark as a SMI prisoner in SHU.
Whatever their role in housing decisions, the Medial defendants failed to provide”
needed treatment or conduct required evaluations.) (emphasis added).
          228
              D.I. 29 at ¶ 52.
          229
              See id. at ¶ 88 (“Defendants Coupe and Phelps are statutorily authorized and
responsible for the oversight, operation, and administration of Delaware’s correctional
system and the Delaware Prisons.” (citing 11 Del. C. §§ 6516, 6517)).

                                             47
Department.”230 Pursuant to 11 Del. C. 6517, “[t]he Commissioner shall carry out and

provide for: . . . (3) The custody, study, training, treatment, correction and rehabilitation

of persons committed to the Department.”231

       When considering a motion to dismiss, it is also proper to take judicial notice of

relevant law not cited in the FAC.232 Section 6535 of the Delaware Code provides: “The

Department shall promulgate rules and regulations for the maintenance of good order

and discipline in the facilities and institutions of the Department, including procedures

for dealing with violations.”233 This court has recognized “[s]ection 6535 . . . provides

the authority to prison officials to establish administrative and disciplinary rules and

procedures.”234 Section 6536 addresses the medical care of inmates in Delaware. It

requires that “[t]he Department . . . promulgate reasonable standards, and . . . establish


       230
            11 Del. C. § 6516 (emphasis added).
       231
            11 Del. C. § 6517 (emphasis added).
        232
            See Schwarz v. Commonwealth Land & Title Ins. Co., 374 F. Supp. 564, 578
(E.D. Pa. 1974) (“Undoubtedly, certain matters outside the pleadings are cognizable on
[a] motion to dismiss. . . . This includes the statutes of Pennsylvania.”) (citations
omitted); see also Lamar v. Micou, 114 U.S. 218, 223 (1885) (“The law of any state of
the Union, whether depending upon statues or upon judicial opinions, is a matter of
which the courts of the United States are bound to take judicial notice, without plea or
proof.”) (citations omitted); Gallup v. Caldwell, 120 F.2d 90, 93 (3d Cir. 1941) (“The rule
[is] well established that federal courts in exercising original jurisdiction may take judicial
notice of the law of every state.”).
        233
            11 Del. C. § 6535 (emphasis added).
        234
            Blizzard v. Watson, 892 F. Supp. 587, 593 (D. Del. 1995) (emphasis added);
id at 597 (“[P]rison officials may reclassify or transfer a prisoner from the general
population to the ASDA[, Administrative Segregation and Detention Area,] for any
reason or no reason at all. The only limitation placed on this discretion is that the
classification may not be based on race, religion or the exercise of a protected free
speech right.”) (emphasis added) (citing Block v. Potter, 631 F.2d 233, 237 (3d Cir.
1980)); cf. Fletcher v. Phelps, Civ. No. 12-489-SLR, 2012 WL 3150529, at *6 (D. Del.
Aug. 1, 2012) (“The court has no authority to dictate plaintiff’s housing assignment or
prison classification. These determinations are made by prison authorities as part of the
administration of the prison.”) (emphasis added).

                                              48
reasonable health [and] medical . . . services, for each institution, including preventative,

diagnostic and therapeutic measures . . . .”235 That section does not prescribe any role

for medical providers in the housing or classification determinations of inmates.

Therefore, the claim that any of the Medical Defendants violated Clark’s rights by

participating in the decision to house him in the SHU is dismissed.236

       The FAC alleges the Medical Defendants “demonstrat[ed] deliberate indifference

to [Clark’s] serious medical needs” because, “[r]ather than providing [him] with the

counseling he needs and proper medication for his SMI, the Medical Provider

defendants administered the wrong medications knowing Mr. Clark was allergic and

suffering profound adverse side effects.”237

       The FAC alleges the following with respect to the administered medications:

       Defendants with deliberate indifference ignored Mr. Clark’s need for and
       denied his requests for . . . proper medication, causing [him] serious
       harm.238

       The Medical Provider defendants consistently gave Mr. Clark deleterious
       medications . . . .;239

       While Mr. Clark was in the SHU, Defendants . . . [gave him] medications
       mental health staff knew caused serious allergic reactions and increased


       235
            11 Del. C. § 6536 (emphasis added).
       236
            Likewise, as described above, Count III alleges retaliation for: requesting
medical treatment and explanations for his placement in the SHU, his mental illness and
manifestations thereof, and providing information and assistance in a DOJ investigation.
D.I. 29, Count III. That count relates to Clark’s placement in the SHU, and the duration
of that placement, matters over which the Medical Defendants had no control. See,
e.g., id. at ¶ 1 (Clark was placed in the SHU “in retaliation for [his] SMI, loud voice, or
minor rule infractions . . . .”; id. at ¶¶ 37, 52 (same). To the extent Clark asserts Count III
against the Medical Defendants, that count is dismissed.
        237
            D.I. 29 at ¶¶ 116, 117.
        238
            Id. at ¶ 62.
        239
            Id. at ¶ 63.

                                               49
       hallucinations.240

       The only medical providers Mr. Clark encountered while in the SHU, were:
       (1) Montgomery, Mumford, and Johnson, who administered medicines
       (including Zyprexa, which caused Mr. Clark to experience pronounced
       hallucinations and adverse and allergic side effects, such as paralysis and
       intense pain in his legs) . . . ; and (2) Yunis who shouted through the glass
       to Mr. Clark every few months concerning his medications.;241

       The Medical Provider defendants continue to administer Zyprexa to Mr.
       Clark despite their knowledge that he is allergic to the drug and that it
       continues to cause significant adverse side effects;242 and

       The deficiency in professional care resulted in further deterioration of Mr.
       Clark’s mental health, including an increase in depression, hallucinations,
       and self-mutilation.243

Additionally, the FAC alleges Lynch and Muñoz participated in the purported deliberate

indifference by “supervising the other Medical Provider defendants, advis[ing] them on

their deleterious treatment of Clark, and participat[ing] in the decisions to . . . continue

administering seriously harmful medications to Mr. Clark . . . .”244 The FAC also alleges

in four separate, but identical paragraphs, that Yunis, Montgomery, Mumford, and

Johnson “administered and made decisions to continue administering seriously harmful

medications to Mr. Clark . . . .”245

       The Medical Defendants acknowledge the allegations that Yunis, Mumford,

Montgomery, and Johnson administered medications allegedly causing harmful side




       240
           Id. at ¶ 9.
       241
           Id. at ¶ 64.
       242
           Id. at ¶ 65.
       243
           Id. at ¶ 66.
       244
           Id. at ¶¶ 99, 100.
       245
           Id. at ¶¶ 101, 102, 103, 104.

                                              50
effects,246 but maintain the uniformity of those allegations and lack of other detail

demonstrate they are merely formulaic allegations that only suggest a possibility of

misconduct.247 They contend the lack of specificity as to the timing and frequency the

medications were administered, the bases for defendants’ knowledge of the harm

caused, or how each participated in the decision to continue to administer the

medications fails to adequately support Clark’s claim.248 They also criticize the FAC’s

failure to specify what medications, other than Zyprexa, caused Clark’s harm.249

       The court disagrees with the Medical Defendants’ assessment that Clark’s claim

with respect to the medications he received fails for lack of specificity. The FAC

identifies the individuals who administered the complained-of medications.250 The court

does not find the uniformity of Clark’s contentions problematic; each identified

defendant administered the same medications that produced the same deleterious side

effects.251 The court also does not agree with the level of specificity the Medical

Defendants suggest is required with regard to when, and the frequency of, medications

Clark was given. The FAC alleges that “[w]hile Mr. Clark was in the SHU” the named

defendants administered the allegedly harmful medications.252 The FAC alleges those




       246
           D.I. 35 at 3-4, 12-13. Although the allegation in paragraph 101 does not name
Zyprexa, it specifically alleges Yunis administered “seriously harmful medications to Mr.
Clark.” D.I. 29 at ¶ 101.
       247
           D.I. 35 at 12.
       248
           Id. at 12-13.
       249
           Id. at 12.
       250
           D.I. 29 at ¶¶ 101-04.
       251
           Id. at ¶ 64.
       252
           Id. at ¶¶ 9, 64, 101 (emphasis added).

                                             51
defendants “continue to administer Zyprexa to Mr. Clark.“253 At the pleading stage, the

court finds Clark was not required to allege the precise dates, i.e., when and how

frequently, he received the purportedly deleterious medications. His allegations that

those medications were administered while he was in the SHU, and continue to be

administered, are sufficient to provide Rule 8(a) notice. With respect to the knowledge

of Yunis, Mumford, Montgomery, and Johnson that the medications harmed Clark, the

FAC alleges the medicines administered caused pronounced hallucinations, paralysis,

and intense pain in his legs,254 and that “Defendants with deliberate indifference ignored

Mr. Clark’s need for and denied his requests for . . . proper medication, causing [him]

serious harm.”255

       The Medical Defendants also contend Clark’s claim fails because he admits he

received treatment with Zyprexa, which is used to treat schizophrenia, and, therefore,

his complaint is over the adequacy or reasonableness of that treatment.256 An inmate

must receive adequate medical care, however, more than mere disagreement as to the

reasonableness of that care must be alleged; facts must be alleged that support a claim

of deliberate indifference to the adequacy of his medical care.257


       253
              Id. at ¶ 65; id. at ¶¶ 101-04 (Yunis, Montgomery, Mumford, and Johnson
“made decisions to continue administering seriously harmful medications to Mr. Clark
. . . .”) (emphasis added). It is not fatal to Clark’s claim that the FAC does not elaborate
on the decision-making with regard to the continued administration of those
medications, or that the FAC does not specify what medications, other than Zyprexa,
caused Clark’s harm. Purportedly harmful medications continued to be given to Clark
and the negative effects of Zyprexa were specified.
          254
              Id. at ¶ 64.
          255
              Id. at ¶ 62 (emphasis added).
          256
              D.I. 35 at 10-13.
          257
              Estelle v. Gamble, 429 U.S. 97, 106 (1976); Pearson v. Prison Health Servs.,
850 F.3d 526, 535 (3d Cir. 2017) (citation omitted); Rouse v. Plantier, 182 F.3d 192,

                                             52
       The court first notes the FAC does not allege Zyprexa is used to treat

schizophrenia, and no authority is cited to permit the court’s consideration of that use on

a motion to dismiss. Other than citing cases for general standards required to allege

deliberate indifference to serious medical need, the Medical Defendants do not explain

how the cited cases directly apply to the FAC. Hudson v. McMillian involved allegations

of excessive force in which the Court reversed a judgement in favor of the plaintiff.258

Rouse v. Plantier addressed class action allegations by past, present, and future

insulin-dependent diabetic inmates that various corrections officials and employees

were deliberately indifferent to the plaintiff’s serious medical needs.259 The Third Circuit

vacated the district court’s refusal to grant summary judgment in defendants’ favor on

the grounds of qualified immunity and remanded for reevaluation of that issue.260 In

Pearson v. Prison Health Services, a prisoner having two serious medical needs alleged

certain prison officials and an independent medical contractor were deliberately

indifferent to those the needs.261 The Third Circuit reversed and remanded a grant of

summary judgment as to one of five defendants where it determined a reasonable jury

could find deliberate indifference based on alleged facts concerning the examination

and treatment the prisoner.262 U.S. ex rel. Walker v. Fayette County reversed and


197 (3d Cir. 1999) (citation omitted).
         258
             503 U.S. 1, 4 (1992) (“This case requires us to decide whether the use of
excessive physical force against a prisoner may constitute cruel and unusual
punishment when the inmate does not suffer serious injury. We answer that question in
the affirmative.”).
         259
             182 F.3d 192, 193 (3d Cir. 1999).
         260
             Id. at 193, 201.
         261
             850 F.3d 526, 531 (3d Cir. 2017).
         262
             Id. at 540-42, 545. Earlier in the litigation, the Third Circuit found plaintiff’s
initial pro se allegations sufficient to survive a motion to dismiss. Pearson v. Prison

                                              53
remanded the dismissal of pro se plaintiff’s complaint that alleged “he informed the

prison authorities of his drug habit, requested medical treatment and receive no

attention for ten days and inadequate treatment thereafter, during which time he went

through a period of painful drug withdrawal.263 The plaintiffs in Inmates of Allegheny

County v. Pierce, brought a civil rights action seeking declaratory judgment that

conditions of confinement for pretrial detainees incarcerated in jail violated their

constitutional rights.264 The Third Circuit affirmed the district court’s judgment, after trial,

that certain of the challenged conditions violated the constitutional rights of the inmates,

but remanded on the issue of psychiatric care.265 Those cases do not compel dismissal


Health Serv., 348 Fed. App’x 722, 725 (3d Cir. 2009) (vacating grant of motion to
dismiss and remanding to permit amendment of pro se plaintiff’s complaint before
again dismissing on the basis of any further Rule 12(b)(6) motion where plaintiff’s
original complaint stated the elements of a deliberate indifference claim by alleging
“facts raising an inference that defendants were deliberately indifferent to his suffering
and delayed medical care for non-medical reasons”).
        263
            599 F.2d 573, 575-76 (3d Cir. 1979); id. at 576 (finding where the complaint
“made reference only to state law and did not allege a deprivation of rights assured by
federal statutes or the Constitution . . . the district court should not immediately have
dismissed the complaint under 28 U.S.C. § 1915(d) . . . [but] should have heeded the
advice of the Federal Judicial Center’s Prisoner Civil Rights Committee . . . [which]
would have permitted the Pro se plaintiff to make the necessary formal amendment
alleging a deprivation of federal rights in conformance with the liberal amendment policy
followed by the court in this circuit”) (citation and footnote omitted).
        264
            612 F.2d 754, 756-57 (3d Cir. 1979).
        265
            Id. at 757, 763-64 (“The key factor in determining whether a system for
psychological or psychiatric care in a jail or prison is constitutionally adequate is
whether inmates with serious mental or emotional illnesses or disturbances are
provided reasonable access to medical personnel qualified to diagnose and treat such
illnesses or disturbances. We hold that, when inmates with serious mental ills are
effectively prevented from being diagnosed and treated by qualified professionals, the
system of care does not meet the constitutional requirements set forth by [Estelle], and
thus violates the Due Process Clause.”); Owens-El v. Robinson, 457 F. Supp. 984
(W.D. Pa. 1978) (district court’s final opinion and order in two consolidated actions
issued after a six week non-jury trial during which some fifty witnesses provided
testimony).

                                              54
of Clark’s claims relating to his prison medications.

       The court does not agree that the FAC merely alleges the inadequacy or

unreasonableness of his medications and finds Clark’s allegations that he was, and is

being, administered medication that causes him to suffer severe pronounced

hallucinations, paralysis, and intense pain in his legs266 despite his “requests for . . .

proper medication,”267 states a plausible Eight Amendment cruel and unusual

punishment violation against Yunis, Mumford, Montgomery, and Johnson.

       With respect to Lynch and Muñoz, however, the court finds that the FAC fails to

sufficiently plead a claim of supervisor liability. The only specific allegations against

those defendants is that they “advised [the other Medical Defendants] . . . on their

deleterious treatment of Clark, and participated in decisions . . . to continue

administering seriously harmful medications to . . . Clark.”268 Other than that bald

accusation, there are no facts supporting an implication that either knew of, or

acquiesced in, Clark being administered the complained-of medications and their

purportedly harmful effects.

       The court determines that the facts alleged in the FAC support a plausible claim

that Clark’s rights were violated when he was administered purportedly harmful

medications and, therefore, the Medical Defendants’ motion to dismiss that claim is

denied as to Yunis, Mumford, Montgomery, and Johnson. The motion is granted as to

Lynch and Muñoz.



       266
           D.I. 29 at ¶ 64.
       267
           Id. at ¶ 62.
       268
           Id. at ¶¶ 99, 100.

                                              55
Count II also alleges violations with respect to Clark’s mental health treatment.

Rather than providing Mr. Clark with the counseling he needs . . . for his
SMI . . . . [the Medical Provider] defendants . . . failed to provide any
counseling at all while Mr. Clark was in the SHU and provided grossly
inadequate and sporadic counseling when he was not in the SHU.269

The Medical Provider defendants have been aware of and are deliberately
indifferent to the deprivations suffered by Mr. Clark by virtue of their prior
knowledge of Mr. Clark’s mental illness diagnoses, prior knowledge of the
serious mental health implications of long term confinement in
isolation, . . . and Mr. Clark’s repeated requests for adequate treatment for
his mental illness.270

The Medical Provider Defendants’ deliberate indifference is the proximate
cause of the harm suffered by Mr. Clark, including pronounced worsening
of his symptoms of hallucination, depression, and self-mutilation.271

The FAC alleges the following in support of those claims:

While Mr. Clark was in the SHU, Defendants deprived Mr. Clark of any
meaningful mental health treatment . . . . He was treated infrequently by a
mental health provider, going weeks and months without any meaningful
interaction with a medical health provider, and he had no mental health
counseling.272

While in the SHU, Mr. Clark had no access to therapy sessions or
counseling, and he only saw a mental health provider who evaluated his
medications once every few months.273

Mr. Clark, like others with serious mental illness, needs psychosocial
rehabilitation services, such as frequent individual and group therapy
sessions, and structured out-of-cell activities designed to decrease
isolation, increase social interaction, increase treatment and medication
compliance, and decrease psychiatric symptoms. These services were not
provided to Mr. Clark in solitary confinement.274



269
    Id. at ¶¶ 117, 119.
270
    Id. at ¶ 120.
271
    Id. at ¶ 121.
272
    Id. at ¶ 9.
273
    Id. at ¶ 41.
274
    Id. at ¶ 42.

                                     56
While in the SHU, Mr. Clark repeatedly requested that he be given mental
health treatment, and that he be transferred to a facility capable of
providing him with treatment.275

The Medical Provider defendants . . . failed to give Mr. Clark any
counseling for extended periods of time, despite his diagnoses of
schizophrenia and manic depression.276

The only medical providers Mr. Clark encountered while in the SHU, were:
(1) Montgomery, Mumford, and Johnson, who administered [deleterious]
medicines . . . ; and (2) Yunis who shouted through the glass to Mr. Clark
every few months concerning his medications.277

An essential element of the treatment of prisoners with mental illness is a
review by mental health staff of a prisoner and his or her mental health
records to determine whether the prisoner’s existing mental health needs
contraindicate placement in solitary confinement or require other
accommodation.278

DOC’s Policy Manual requires it to: review a prisoner’s medical record
prior to or within one hour of placement in solitary confinement for mental
health conditions; identify those prisoners whose conditions would be
contrary to confinement in segregation, including prisoners with serious
mental illness; refer immediately to mental health personnel for follow-up
prisoners who have received any treatment in the past five years for
serious mental illness, prior to placement in solitary confinement; conduct
an assessment of the prisoner in a private setting within 24 hours of a
mentally ill prisoner’s placement in solitary confinement; and after
completing the assessment, review the disciplinary charges against the
prisoner and evaluate what role the prisoner’s mental illness played in his
or her conduct.279

DOC’s Policy Manual also requires it to monitor prisoners in the SHU with
mental illness daily and to evaluate those prisoners three times per week.
Monitoring requires, at a minimum, “verbally offering the patient a sick call
slip and visually observing whether the patient requires any emergent,
urgent or routine health care.” Evaluation must be performed by mental
health personnel, and includes, at a minimum “a face to face encounter


275
    Id. at ¶ 56.
276
    Id. at ¶ 63.
277
    Id. at ¶ 64.
278
    Id. at ¶ 71.
279
    Id. at ¶ 72 (emphasis in original).

                                          57
       where the clinician speaks to the patient, observes the patient’s mental
       health condition and verifies the patient is receiving any prescribed
       psychotropic medication.” Evaluation should also include “an assessment
       of potential decompensation and assessment of appropriate treatment and
       placement.’”280

       Defendants failed to monitor Mr. Clark in the SHU on a daily basis in
       accordance with DOC’s Policy Manual, and their “evaluation” of Mr. Clark
       fell below the minimal threshold defined in the DOC Policy Manual.281

       Cell-front visits do not comply with the privacy standards set forth in
       DOC’s Policy Manual, which requires that healthcare be provided “in a
       manner and location that promotes confidentiality” and mandate that
       “clinical encounters and discussions occur in private, without being
       observed or overheard.” Nor do such visits conform to the privacy
       requirements of the Health Insurance Portability Accountability Act of 1996
       (“HIPPA”). Such visits do not constitute meaningful mental health
       treatment, as DOC recognizes.282

       The DOC defendants made deliberate decisions in conjunction with the
       Medical Provider defendants to deny Mr. Clark even minimum mental
       health care.283

       Clark maintains he can only turn to those health care providers authorized by the

State for medical care.284 He contends where all the Medical Defendants acquiesced

for a long period of time in the DOC’s policy of housing SMI prisoners in the SHU and

denying them mental health care, means those defendants engaged in a custom or

course of conduct that denied Clark the necessary treatment for his SMI.285 Therefore,


       280
           Id. at ¶ 74.
       281
           Id. at ¶ 75.
       282
           Id. at ¶ 76.
       283
           Id. at ¶ 77.
       284
           D.I. 37 at 10 (citing West v. Atkins, 487 U.S. 42, 55 (1988) (“It is only those
physicians authorized by the State to whom the inmate may turn. Under state law, the
only medical care West could receive for his injury was that provided by the State.”)).
       285
           D.I. 37 at 10; id. at 10-11 (Clark asserts “[t]he FAC adequately pleads that
each defendant was aware of and acquiesced in or participated in the DOC’s policy of
housing Clark, and many other seriously mentally ill inmates like him, in the SHU as a
punishment for their SMI despite the known risk of such conduct.”) (citing D.I. 29 at

                                            58
not just the employees, but their supervisors, including Lynch and Muñoz, allegedly

violated his constitutional rights.286

       The court determines that, at this stage of the litigation, the facts alleged in the

FAC support a plausible claim that Clark was denied adequate mental health treatment

and, therefore, the Medical Defendants’ motion to dismiss that claim is denied as to

Yunis, Mumford, Montgomery, and Johnson, and the motion is granted as to Lynch and

Muñoz.287

       Finally, the court declines to grant leave to amend the FAC to provide an

opportunity for Clark to provide more specificity in an attempt to adequately support the

dismissed portions of his complaint. In opposing each motion to dismiss, Clark did not

request leave to amend should the court grant any, or all, relief sought by defendants

and made only passing reference to the permitted amendment in an unrelated case.288

In making a substantive response to the Medical Defendants’ reliance on Shabazz v.

Connections Cmty. Support Programs, Inc.,289 Clark parenthetically notes the plaintiff

there was permitted to amend his complaint.290 The Shabazz court noted it was inclined

to grant leave to amend where the plaintiff’s “First and Second Amended Complaints



¶¶ 4, 67). The court has found, above, the Medical Defendants played no role in the
decision to place Clark in the SHU. Therefore, allegations that they acquiesced, or
participated, in that decision are not credited.
        286
            D.I. 37 at 10 (citing Lamb v. Taylor, 2009 WL 866793, at *3 (D. Del. Mar. 31,
2009)).
        287
            Unlike the inadequate, unsupported, allegations against Lynch and Muñoz in
connection with Clark’s medical treatment, there are none whatsoever with regard to his
inadequate mental health treatment.
        288
            D.I. 37 at 12.
        289
            C.A. No. 16-570-RGA, 2017 WL 5714000 (D. Del. Nov. 28, 2017).
        290
            D.I. 37 at 12.

                                             59
were nearly identical and filed barely a month apart . . . .”291 Here, the FAC was filed

four months after the court recognized the appointment of his current counsel and is

substantially different from his initial pro se complaint filed January 23, 2017.292

       Unlike the Clark, the Shabazz plaintiff formally requested leave to amend in his

opposition to the motion to dismiss should his complaint be dismissed.293 Also, Clark

did not seek leave to amend the FAC prior to the Scheduling Order’s September 14,

2018 deadline to amend or supplement the pleadings.294

       Moreover, counsel for the Medical Defendants “advised Mr. Clark’s counsel that

they believed the FAC was deficient, provided insight as to the deficiencies, and offered

Plaintiff an opportunity to amend the FAC before a motion to dismiss was filed. Mr.

Clark’s counsel declined this offer.”295 Clark’s opposition to the Medical Defendants’

motion to dismiss also attaches a March 20, 2018 email from Clark’s counsel to

defendants’ counsel stating “[w]e have carefully reviewed the FAC in light of your

concerns and do not plan to amend at this time.”296 “[A] court ‘has discretion to deny a

plaintiff leave to amend where the plaintiff was put on notice as to the deficiencies in his

complaint, but chose not to resolve them.’”297

       For the above reasons, the court declines to grant leave to amend the FAC.


       291
            Shabazz, 2017 WL 5714000, at *3.
       292
            D.I. 1.
        293
            C.A. No. 16-570-RGA (D.I. 35 at 15).
        294
            See D.I. 49 (Scheduling Order) at ¶ 2.
        295
            D.I. 35 at 2 (citing id. at 2 n.3 (March 6, 2018 e-mail from Randall MacTough
to plaintiff’s counsel and March 20, 2018 e-mail from plaintiff’s counsel to counsel for all
of the defendants, attached as Exhibit A)).
        296
            D.I. 37, Ex. 1.
        297
            Kundratic v. Thomas, 407 F. App'x 625, 630 (3d Cir. 2011) (quoting Krantz v.
Prudential Invs. Fund Mgmt. LLC, 305 F.3d 140, 144 (3d Cir. 2002)).

                                             60
V.    RECOMMENDED DISPOSITION

      Consistent with the findings above,

      IT IS RECOMMENDED that the DOC Defendants’ Motion to Dismiss (D.I. 32) be

GRANTED IN PART and DENIED IN PART and the Medical Defendants’ Motion to

Dismiss (D.I. 34) be GRANTED IN PART and DENIED IN PART.

      Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), FED. R. CIV. P. 72 (b), and D. DEL.

LR 72.1, any objections to this Report and Recommendation shall be filed within

fourteen (14) days limited to ten (10) pages. Any response shall be limited to ten (10)

pages and filed within fourteen (14) days thereafter.

      The parties are directed to the Court’s Standing Order in Non-Pro Se Matters for

Objections Filed under FED. R. CIV. P. 72 dated October 9, 2013, a copy of which is

found on the Court’s website (www.ded.uscourts.gov).




December 28, 2018                                /s/ Mary Pat Thynge
                                                 Chief U.S. Magistrate Judge




                                            61
